 



Exhibit 10.4
Loan No. 76-0039748
 
 
GENERAL ELECTRIC CAPITAL CORPORATION
(Lender)
to
BARLOW ENTERPRISES LLC
(Borrower)
and
5454 WISCONSIN, INC.
(Guarantor)
 
LOAN AGREEMENT
 
Dated as of: July 15, 2005
Property Location: Chevy Chase, Maryland
DOCUMENT PREPARED BY:
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Attention: Charles T. Marshall, Esq.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
 
   
ARTICLE 1 DEFINITIONS
  1
 
   
Section 1.1 Certain Definitions
  1
 
   
ARTICLE 2 LOAN TERMS
  6
 
   
Section 2.1 The Loan
  6
Section 2.2 Interest Rate; Late Charge
  6
Section 2.3 Terms of Payment
  7
Section 2.4 Security; Establishment of Funds
  8
Section 2.5 Lockbox Account
  10
 
   
ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS
  11
 
   
Section 3.1 Insurance
  11
Section 3.2 Use and Application of Insurance Proceeds
  13
Section 3.3 Condemnation Awards
  14
Section 3.4 Impounds
  15
 
   
ARTICLE 4 ENVIRONMENTAL MATTERS
  15
 
   
Section 4.1 Certain Definitions
  15
Section 4.2 Representations and Warranties on Environmental Matters
  16
Section 4.3 Covenants on Environmental Matters
  16
Section 4.4 Allocation of Risks and Indemnity
  17
Section 4.5 No Waiver
  18
 
   
ARTICLE 5 LEASING MATTERS
  18
 
   
Section 5.1 Representations and Warranties on Leases
  18
Section 5.2 Standard Lease Form; Approval Rights
  19
Section 5.3 Covenants
  19
Section 5.4 Tenant Estoppels
  20
 
   
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
  20
 
   
Section 6.1 Organization, Power and Authority
  20
Section 6.2 Validity of Loan Documents
  20
Section 6.3 Liabilities; Litigation
  21
Section 6.4 Taxes and Assessments
  21
Section 6.5 Other Agreements; Defaults
  21
Section 6.6 Compliance with Law
  21
Section 6.7 Location of Borrower
  22
 
   

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page i

 



--------------------------------------------------------------------------------



 



              Page  
Section 6.8 ERISA
    22  
Section 6.9 Forfeiture
    22  
Section 6.10 Tax Filings
    22  
Section 6.11 Solvency
    23  
Section 6.12 Full and Accurate Disclosure
    23  
Section 6.13 Flood Zone
    23  
Section 6.14 Single Purpose Entity/Separateness
    23  
Section 6.15 Compliance with Anti-Terrorism Orders
    26  
Section 6.16 Property Specific Representations
    28  
 
       
ARTICLE 7 FINANCIAL REPORTING
    28  
 
       
Section 7.1 Financial Statements
    28  
Section 7.2 Accounting Principles
    28  
Section 7.3 Other Information; Access
    29  
Section 7.4 Annual Budget
    29  
 
       
ARTICLE 8 COVENANTS
    29  
 
       
Section 8.1 Due On Sale and Encumbrance; Transfers of Interests
    29  
Section 8.2 Taxes; Utility Charges
    29  
Section 8.3 Control; Management
    29  
Section 8.4 Operation; Maintenance; Inspection
    30  
Section 8.5 Taxes on Security
    30  
Section 8.6 Legal Existence; Name, Etc
    30  
Section 8.7 Further Assurances
    31  
Section 8.8 Estoppel Certificates
    31  
Section 8.9 Notice of Certain Events
    31  
Section 8.10 Indemnification
    31  
Section 8.11 Cooperation
    32  
Section 8.12 Payment For Labor and Materials
    33  
Section 8.13 Letter of Credit
    33  
 
       
ARTICLE 9 EVENTS OF DEFAULT
    34  
 
       
Section 9.1 Payments
    34  
Section 9.2 Insurance
    34  
Section 9.3 Sale, Encumbrance, Etc
    34  
Section 9.4 Covenants
    34  
Section 9.5 Representations and Warranties
    35  
Section 9.6 Other Encumbrances
    35  
Section 9.7 Involuntary Bankruptcy or Other Proceeding
    35  
Section 9.8 Voluntary Petitions, etc
    35  
Section 9.9 Anti-Terrorism
    35  
 
       
ARTICLE 10 REMEDIES
    36  
 
       

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page ii

 



--------------------------------------------------------------------------------



 



              Page  
Section 10.1 Remedies — Insolvency Events
    36  
Section 10.2 Remedies — Other Events
    36  
Section 10.3 Lender’s Right to Perform the Obligations
    36  
 
       
ARTICLE 11 MISCELLANEOUS
    37  
 
       
Section 11.1 Notices
    37  
Section 11.2 Amendments and Waivers
    38  
Section 11.3 Limitation on Interest
    38  
Section 11.4 Invalid Provisions
    39  
Section 11.5 Reimbursement of Expenses
    39  
Section 11.6 Approvals; Third Parties; Conditions
    39  
Section 11.7 Lender Not in Control; No Partnership
    40  
Section 11.8 Contest of Certain Claims
    40  
Section 11.9 Time of the Essence
    41  
Section 11.10 Successors and Assigns
    41  
Section 11.11 Renewal, Extension or Rearrangement
    41  
Section 11.12 Waivers
    41  
Section 11.13 Cumulative Rights
    41  
Section 11.14 Singular and Plural
    41  
Section 11.15 Phrases
    41  
Section 11.16 Exhibits and Schedules
    41  
Section 11.17 Titles of Articles, Sections and Subsections
    42  
Section 11.18 Promotional Material
    42  
Section 11.19 Survival
    42  
Section 11.20 Waiver of Jury Trial
    42  
Section 11.21 Waiver of Punitive or Consequential Damages
    42  
Section 11.22 Governing Law
    42  
Section 11.23 Entire Agreement
    43  
Section 11.24 Counterparts
    43  
Section 11.25 Guarantor’s Representations, Warranties and Covenants
    43  
 
       
ARTICLE 12 LIMITATIONS ON LIABILITY
    43  
 
       
Section 12.1 Limitation on Liability
    43  
Section 12.2 Limitation on Liability of Lender’s Officers, Employees, etc
    45  
 
       

LIST OF EXHIBITS AND SCHEDULES

         
EXHIBIT A
      LEGAL DESCRIPTION OF PROJECT
SCHEDULE I
      YIELD MAINTENANCE
SCHEDULE II
      DEFEASANCE
 
       

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page iii

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
     This Loan Agreement (this “Agreement”) is entered into as of July ___,
2005, between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Lender”), BARLOW ENTERPRISES LLC, a Delaware limited liability company, whose
organization number is 3975991 (“Borrower”), and 5454 WISCONSIN, INC., a
Maryland corporation, whose organization number is D05395199 (“Guarantor”).
ARTICLE 1
DEFINITIONS
     Section 1.1 Certain Definitions. As used herein, the following terms have
the meanings indicated:
     “Adjusted Operating Expenses” means Operating Expenses as reasonably
determined and adjusted by Lender in accordance with its then current audit
policies and procedures.
     “Adjusted Operating Revenues” means Operating Revenues as reasonably
determined and adjusted by Lender in accordance with its then current audit
policies and procedures.
     “Affiliate” means (a) any corporation in which Borrower or any partner,
shareholder, director, officer, member, or manager of Borrower directly or
indirectly owns or controls more than ten percent (10%) of the beneficial
interest, (b) any partnership, joint venture or limited liability company in
which Borrower or any partner, shareholder, director, officer, member, or
manager of Borrower is a partner, joint venturer or member, (c) any trust in
which Borrower or any partner, shareholder, director, officer, member or manager
of Borrower is a trustee or beneficiary, (d) any entity of any type which is
directly or indirectly owned or controlled by Borrower or any partner,
shareholder, director, officer, member or manager of Borrower, (e) any partner,
shareholder, director, officer, member, manager or employee of Borrower, (f) any
Person related by birth, adoption or marriage to any partner, shareholder,
director, officer, member, manager, or employee of Borrower, or (g) any Borrower
Party.
     “Agreement” means this Loan Agreement, as amended from time to time.
     “Assignment of Leases and Rents” means the Indemnity Assignment of Leases
and Rents, executed by Guarantor for the benefit of Lender, and pertaining to
leases of space in the Project.
     “Award” has the meaning assigned in Section 3.3.
     “Bankruptcy Party” has the meaning assigned in Section 9.7.
     “Borrower Parties” collectively means Guarantor and Borrower, who are
individually, a “Borrower Party.”

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 1

 



--------------------------------------------------------------------------------



 



     “Business Day” means a day other than a Saturday, a Sunday, or a legal
holiday on which national banks located in the State of New York are not open
for general banking business.
     “Casualty” has the meaning assigned in Section 3.2.
     “Closing Date” means the date the Loan is funded by Lender.
     “Commitment” means the commitment letter, if any, issued by Lender and
accepted by Borrower.
     “Condemnation” has the meaning assigned in Section 3.3.
     “Contract Rate” has the meaning assigned in Section 2.2.
     “Debt” means, for any Person, without duplication: (a) all indebtedness of
such Person for borrowed money, for amounts drawn under a letter of credit, or
for the deferred purchase price of property for which such Person or its assets
is liable, (b) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were advanced under the credit facility, (c) all amounts required to be paid by
such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (d) all
indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person is
liable, and (f) all obligations of such Person under swaps, caps, floors,
collars and other hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.
     “Debt Service” means, for any period, the aggregate interest and scheduled
fixed principal payments due under the Loan (other than any principal payments
due on the Maturity Date), and on any other outstanding permitted Debt relating
to the Project approved by Lender for the period of time for which calculated.
The foregoing calculation shall exclude payments applied to escrows or reserves
required by Lender.
     “Debt Service Coverage” means, for the period of time for which calculation
is being made, the ratio of Net Operating Income to Debt Service.
     “Default Rate” means the lesser of (a) the maximum rate of interest allowed
by applicable law, and (b) five percent (5%) per annum in excess of the Contract
Rate.
     “Defeasance Option” has the meaning assigned in Section 2.3(c).
     “Environmental Laws” has the meaning assigned in Section 4.1(a).
     “ERISA” has the meaning assigned in Section 6.8.
     “Event of Default” has the meaning assigned in Article 9.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 2

 



--------------------------------------------------------------------------------



 



     “Funds” means the Net Cash Flow Escrow (as defined in Section 2.4(a)).
     “Guarantor” means 5454 Wisconsin Inc., a Maryland corporation, and the sole
member of Borrower.
     “Guaranty” means that certain Guaranty executed by Guarantor in favor of
Lender guaranteeing Borrower’s obligations under the Loan Documents.
     “Hazardous Materials” has the meaning assigned in Section 4.1(b).
     “Independent Director” has the meaning assigned in Section 6.14(p).
     “Insurance Premiums” has the meaning assigned in Section 3.1(c).
     “JPMCB Entity” means (i) J.P. Morgan Investment Management Inc. (“JPMIM”)
and its successors by merger, consolidation or in connection with the sale of
all or substantially all of its assets, (ii) JPMorgan Chase Bank, N.A. (“JPM”)
and its successors by merger, consolidation or in connection with the sale of
all or substantially all of its assets, (iii) any pension fund or collective
investment fund containing pension funds, separate accounts or other investors
for which JPMIM (or its successors by merger, consolidation or in connection
with the sale of all or substantially all of its assets) or JPM (or its
successors by merger, consolidation or in connection with the sale of all or
substantially all of its assets) is the trustee, agent, or investment advisor.
     “Letter of Credit” has the meaning assigned in Section 8.13.
     “Lien” means any interest, or claim thereof, in the Project securing an
obligation owed to, or a claim by, any Person other than the owner of the
Project, whether such interest is based on common law, statute or contract,
including the lien, or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Project.
     “Loan” means the loan made by Lender to Borrower under this Agreement and
all other amounts secured by the Loan Documents.
     “Loan Documents” means: (a) this Agreement, (b) the Note, (c) the Mortgage,
(d) the Assignment of Leases and Rents, (e) the Guaranty, (f) Uniform Commercial
Code financing statements, (g) such assignments of management agreements,
contracts and other rights as may be required under the Commitment or otherwise
requested by Lender, (h) all other documents evidencing, securing, governing or
otherwise pertaining to the Loan, and (i) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing; provided
however, in no event shall the term “Loan Documents” include that certain
Hazardous Materials Indemnity Agreement (the “Environmental Indemnity
Agreement”) dated the date hereof in favor of Lender.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 3

 



--------------------------------------------------------------------------------



 



     “Loan Year” means (a) for the first Loan Year, the period between the date
hereof and one calendar year from the last day of the month in which the Closing
Date occurs (unless the Closing Date is on the first day of a month, in which
case the first Loan Year shall commence on such Closing Date and end one
calendar year from the last day of the month immediately preceding the Closing
Date) and (b) each consecutive twelve month calendar period after the first Loan
Year until the Maturity Date.
     “Lockbox Account” shall have the meaning set forth in Section 2.5.
     “Lockbox Agreement” means the Lockbox Agreement of even date herewith
between Borrower and Lender.
     “Maturity Date” means, as applicable, the earlier of (a) August 1, 2012, or
(b) any earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.
     “Mortgage” means the Indemnity Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, executed by Guarantor in favor of
Lender, covering the Project and securing Guarantor’s obligations under the
Guaranty.
     “Net Cash Flow” has the meaning assigned in Section 2.5.
     “Net Operating Income” means, for any period, the amount by which Adjusted
Operating Revenues exceed Adjusted Operating Expenses for such period.
     “Note” means the Promissory Note of even date herewith, in the stated
principal amount of $61,750,000.00, executed by Borrower, and payable to the
order of Lender in evidence of the Loan.
     “O&M Program” has the meaning assigned in Section 4.3(d).
     “Operating Expenses” means, for any period, all expenses of operating the
Project in the ordinary course of business which are paid in cash by Borrower
and which are directly associated with and fairly allocable to the Project for
the applicable period, including ad valorem real estate taxes and assessments,
insurance premiums, maintenance costs, management fees and costs not to exceed
four percent (4%) of Operating Revenues, wages, salaries, and personnel
expenses, but excluding (i) Debt Service, (ii) capital expenditures,
(iii) capital reserves, (iv) any of the foregoing expenses which are paid from
deposits to cash reserves previously included as Operating Expenses, (v) any
payment or expense for which Borrower was or is to be reimbursed from proceeds
of the Loan or insurance or by any third party, (vi) any non-cash charges such
as depreciation and amortization, (vii) any costs incurred by Borrower in
connection with obtaining the Loan or recording or filing any documents required
by this Agreement, and tenant improvement costs or allowances, brokerage
commissions, and (viii) other amounts expended in connection with leasing or
re-leasing the Project or any part thereof. Any management fee or other expense
payable to Borrower or to an Affiliate of Borrower shall be included as an
Operating Expense only to the extent that such fee or other expense does not
exceed 4% of Operating Revenues, unless Borrower has otherwise obtained Lender’s
prior approval. Operating Expenses shall not include federal, state or local
income taxes or legal and other professional fees unrelated to the operation of
the Project. Payments in respect to real estate taxes and insurance premiums may
be allocated ratably over the period covered by the payment in question.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 4

 



--------------------------------------------------------------------------------



 



     “Operating Revenues” means, for any period in question, all cash receipts
and other revenues of Borrower from the operation of the Project or otherwise
arising in respect of the Project after the date hereof which are properly
allocable to the Project for the applicable period, including receipts
(including rent, additional rent, percentage rent (if applicable), and payments
for taxes and operating expenses to the extent not otherwise included in
additional rent) from leases, licenses, parking agreements and signage
agreements (if any), concession fees and charges and other miscellaneous
operating revenues, proceeds from rental or business interruption insurance,
withdrawals from cash reserves (except to the extent any operating expenses paid
therewith are excluded from Operating Expenses), but excluding security deposits
and earnest money deposits until they are forfeited by the depositor, advance
rentals until they are earned, and proceeds from a sale or other disposition.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.
     “Potential Default” means the occurrence of any event or condition which,
with the giving of notice, the passage of time, or both, would constitute an
Event of Default.
     “Prepayment/Defeasance Lockout Period” means the period commencing on the
Closing Date and continuing through and including the earlier to occur of
(x) two (2) years after the sale of the Loan in a Secondary Market Transaction
or (y) the third (3rd) anniversary of the Closing Date.
     “Project” means The Barlow Building, located at 5454 Wisconsin Avenue,
Chevy Chase, Maryland, and all related facilities, amenities, fixtures, and
personal property owned by Borrower and any improvements now or hereafter
located on the real property described in Exhibit A.
     “Rating Agencies” means each of Standard & Poor’s Ratings Group, a division
of McGraw-Hill, Inc., Moody’s Investors Service, Inc., and Fitch, Inc., or any
other nationally-recognized statistical rating agency which has been approved by
Lender.
     “Replacement and Rollover Escrow Letter of Credit” has the meaning assigned
in Section 2.5.
     “Required Repairs” has the meaning assigned in Section 2.4.
     “Secondary Market Transaction” has the meaning assigned in Section 8.11.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 5

 



--------------------------------------------------------------------------------



 



     “Single Purpose Entity” shall mean a Person (other than an individual, a
government or any agency or political subdivision thereof), which exists solely
for the purpose of owning the Project, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 6.14 hereof.
     “Site Assessment” means an environmental engineering report for the Project
prepared at Borrower’s expense by an engineer engaged by Borrower, or Lender on
behalf of Borrower, and approved by Lender, and in a manner reasonably
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Project, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E1527-93 (or
any successor thereto published by ASTM) and good customary and commercial
practice.
     “SPC Party” has the meaning assigned in Section 6.14(o).
     “State” means the State of Maryland.
     “Tax and Insurance Escrow Fund” has the meaning assigned in Section 3.4.
     “Tax and Insurance Escrow Letter of Credit” has the meaning assigned in
Section 2.5.
     “Taxes” has the meaning assigned in Section 8.2.
     “Trigger Event” means the Debt Service Coverage for the Project falls below
1.15:1 for three (3) consecutive calendar quarters as reasonably determined by
Lender.
     “Trigger Event Cure” has the meaning assigned in Section 2.5.
     “Working Capital Reserve Account” has the meaning assigned in
Section 2.4(d).
     “Yield Maintenance Amount” has the meaning assigned (i) in Schedule I with
respect to a prepayment of the Loan and (ii) in Schedule II with respect to a
defeasance of the Loan.
ARTICLE 2
LOAN TERMS
     Section 2.1 The Loan. Upon satisfaction of all the terms and conditions set
forth in the Commitment, Lender agrees to make a Loan of SIXTY-ONE MILLION SEVEN
HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($61,750,000.00) to the Borrower,
which shall be funded in one advance and repaid in accordance with the terms of
this Agreement and the Note. Borrower hereby agrees to accept the Loan on the
Closing Date, subject to and upon the terms and conditions set forth herein.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 6

 



--------------------------------------------------------------------------------



 



     Section 2.2 Interest Rate; Late Charge. The outstanding principal balance
of the Loan shall bear interest at a rate of interest equal to five and four
hundredths percent (5.04%) per annum (the “Contract Rate”). Interest at the
Contract Rate shall be computed on the basis of a fraction, the denominator of
which is three hundred sixty (360) days and the numerator of which is the actual
number of days elapsed from the date of the initial disbursement under the Loan
or the date of the preceding interest installment due date, as the case may be,
to but not including, the date of the next interest installment due date or the
Maturity Date whichever is next to occur. If Borrower fails to pay any
installment of interest or principal within seven (7) days after the date on
which the same is due other than the payment of principal due on the Maturity
Date, Borrower shall pay to Lender a late charge on such past-due amount, as
liquidated damages and not as a penalty, equal to five percent (5%) of such
past-due amount, but not in excess of the maximum amount of interest allowed by
applicable law. While any Event of Default exists, the Loan shall bear interest
at the Default Rate.
Section 2.3 Terms of Payment. The Loan shall be payable as follows:
     (a) Interest. On the date hereof, Borrower shall pay interest only
representing interest accrued from the date hereof through the last day of the
current month computed at the Contract Rate. Thereafter, commencing on
September 1, 2005, Borrower shall pay interest only in arrears on the first day
of each month (each a “Monthly Payment Date”) computed at the Contract Rate
until the Maturity Date.
     (b) Maturity. On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, default interest, late
charges and any and all other amounts due under the Loan Documents.
     (c) Prepayment/Defeasance.

  (i)   The Loan is closed to prepayment in whole or in part during the
Prepayment/Defeasance Lockout Period. Thereafter, upon not less than thirty
(30) days’ prior written notice to Lender, Borrower may prepay the Loan, in
whole but not in part, on any scheduled monthly payment date and upon payment
of: (x) all amounts outstanding under the Loan Documents; and (y) a prepayment
premium equal to the greater of (A) one percent (1%) of the outstanding
principal balance of the Loan or (B) the Yield Maintenance Amount (except that
no such prepayment premium shall be due or payable if the Loan is repaid on or
after the sixtieth (60th) monthly installment of interest (which for purposes of
this provision, shall not include the payment of interest on the Closing Date)
due hereunder.     (ii)   Provided no Event of Default exists, following the
Prepayment/ Defeasance Lockout Period, Borrower may obtain the release of the
Project from the lien of the Mortgage in accordance with the terms and
provisions of Schedule II attached hereto (the “Defeasance Option”).

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 7

 



--------------------------------------------------------------------------------



 



  (iii)   If the Loan is accelerated for any reason other than casualty or
condemnation, and the Loan is otherwise closed to prepayment, Borrower shall
pay, in addition to all other amounts outstanding under the Loan Documents, a
prepayment premium equal to the sum of (i) the Yield Maintenance Amount, if any,
that would be required under the Defeasance Option and (ii) five percent (5%) of
the outstanding principal balance of the Loan. If for any reason the Loan is
prepaid on a day other than a Monthly Payment Date, the Borrower shall pay, in
addition to the principal, interest and premium, if any, required under this
Section, an amount equal to the interest that would have accrued on the Loan at
the Contract Rate from the date of prepayment to the next Monthly Payment Date.
In the event of a prepayment resulting from Lender’s application of insurance or
condemnation proceeds pursuant to Article 3 hereof, no prepayment penalty or
premium or the requirement to defease the Loan shall be imposed.

     Section 2.4 Security; Establishment of Funds.
     (a) The Guaranty shall be secured by the Mortgage creating a first lien on
the Project, the Assignment of Leases and Rents and the other Loan Documents.
Borrower agrees to establish the following reserves with Lender, to be held by
Lender as further security for the Loan:

  (i)   Although no escrow is required therefor, Borrower (i) shall complete the
repairs set forth in Schedule III (the “Required Repairs”) on or before twelve
(12) months following the Closing Date and (ii) if at any future time
improvements are required to be made to the Project to remain compliant with the
Americans with Disabilities Act or similar statutes, including without
limitation, installation of levered hardware on common area doors, fit out of
additional restrooms as may be required by the local jurisdiction for
accessibility, and provision of three additional parking spaces on P3 level,
shall promptly perform the necessary improvements; and     (ii)   Upon the
occurrence and during the continuance of a Trigger Event after the first Loan
Year, Borrower shall either (x) deliver to Lender the Replacement and Rollover
Escrow Letter of Credit or (y) Lender shall deposit all Net Cash Flow each
calendar month into an account with Lender which shall be held by Lender for
payment of Operating Expenses, capital improvements to the Project, lease
commissions, tenant improvement allowances, and other Project-related expenses,
provided that such sums are incurred in accordance with the Budget (the “Net
Cash Flow Escrow”). Upon a Trigger Event Cure, provided no Event of Default
exists, the proceeds in the Net Cash Flow Escrow shall be returned to Borrower.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 8

 



--------------------------------------------------------------------------------



 



     (b) Pledge and Disbursement of Funds. Borrower hereby pledges to Lender,
and grants a security interest in, any and all monies now or hereafter deposited
in the Funds as additional security for the payment of the Loan. Lender shall
make disbursements from the Funds as requested by Borrower, and approved by
Lender in its reasonable discretion, on a monthly basis in amounts of no less
than $2,500.00 upon delivery by Borrower of Lender’s standard form of draw
request accompanied by copies of paid or unpaid invoices for the amounts
requested and, if required by Lender, conditional lien waivers and releases from
all parties furnishing materials and/or services in connection with the
requested payment. Lender may require an inspection of the Project at Borrower’s
expense prior to making a monthly disbursement in order to verify completion of
replacements and repairs for which reimbursement is sought. The Funds shall be
held in Lender’s name and may be commingled with Lender’s own funds at financial
institutions selected by Lender in its reasonable discretion. Upon the
occurrence of an Event of Default, Lender may apply any sums then present in the
Funds to the payment of the Loan in any order in its reasonable discretion.
Until expended or applied as above provided, the Funds shall constitute
additional security for the Loan. Lender shall have no obligation to release any
of the Funds while any Event of Default or Potential Default exists. All
reasonable out-of-pocket costs and expenses incurred by Lender in the
disbursement of any of the Funds shall be paid by Borrower promptly upon demand
or, at Lender’s sole discretion, deducted from the Funds.
     (c) Interest Payable by Lender. Lender shall cause all monies on deposit in
the Funds to be deposited into interest bearing accounts of the type customarily
maintained by Lender or its servicing agent for the investment of (and may be
commingled with) similar reserves, which accounts may not yield the highest
interest rate then available. The Funds shall be held in an account in Lender’s
name (or such other account name as Lender may elect) at a financial institution
or other depository selected by Lender (or its servicer) in its sole but
reasonable discretion (collectively, the “Depository Institution”). Borrower
shall earn no more than an amount of interest on the Funds equal to an amount
determined by multiplying the average monthly balance of such Funds by the
quoted interest rate for the Depository Institution’s money market savings
account, as such rate is determined from time to time (such allocated amount
being referred to as “Borrower’s Interest”). Lender or its Depository
Institution shall be entitled to report under Borrower’s Federal tax
identification number the Borrower’s Interest on the Funds. If the Depository
Institution does not have an established money market savings account (or if an
interest rate for such account cannot otherwise be determined in connection with
the deposit of such Funds), a comparable interest rate quoted by the Depository
Institution and acceptable to Lender (or its servicer) in its reasonable
discretion shall be used. The amount of Borrower’s Interest allocated to the
Funds shall be added to the balance in the applicable Fund, and shall be
disbursed for payment of the items for which the applicable Fund is to be
disbursed. Any interest earned above the Borrower’s Interest shall be retained
by Lender as compensation for its administration and investment of such Funds.
     (d) Working Capital Reserve Account. Borrower shall deposit with a
financial institution reasonably approved by Lender the sum of (i) $2,875,000.00
(the “Cap Ex Funds”) for capital expenditures at the Project, including the
Required Repairs, pursuant either to an annual capital expenditures budget or to
invoices evidencing such capital improvements delivered to Lender and (ii)
$1,650,000.00 (the “Leasing Cost Funds”) for leasing commissions and tenant
improvement costs at the Project for leases approved or deemed approved or for
which approval is not required pursuant to Section 5.2 by Lender (collectively,
the “Working Capital Reserve Account”).

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 9

 



--------------------------------------------------------------------------------



 



Proceeds from the Replacement Escrow Fund, Rollover Escrow Fund, Net Cash Flow
Escrow, and/or Replacement and Rollover Escrow Letter of Credit, as applicable,
shall be disbursed or drawn prior to any disbursement of the Working Capital
Reserve Account. All interest earned on funds deposited in the Working Capital
Reserve Account shall inure to the benefit of Borrower and shall be added to and
disbursed as part of the Working Capital Reserve Account. The taxpayer
identification number with respect to the Working Capital Reserve Account shall
be Borrower’s taxpayer identification number. Borrower hereby pledges to Lender,
and grants a security interest in, any and all monies now or hereafter deposited
in the Working Capital Reserve Account as additional security for the payment of
the Loan. Borrower shall execute, or cause to be executed, such other documents
as are reasonably required by Lender with respect to the Working Capital
Reserve.
     Section 2.5 Lockbox Account.
     (a) Borrower shall execute and deliver the Lockbox Agreement establishing
an account controlled by Lender (the “Lockbox Account”) at an institution
reasonably satisfactory to Lender (the “Lockbox Bank”) pursuant to the Lockbox
Agreement. Borrower shall execute payment direction letters which shall be held
by Lender until the occurrence of a Trigger Event. Lender shall not, prior to
the occurrence of a Trigger Event, deliver such payment direction letters to any
tenants of the Project and Lender shall notify any servicer of the Loan that
such payment direction letters must be held until a Trigger Event has occurred.
Upon the occurrence and during the continuance of a Trigger Event first
occurring after the first Loan Year, unless Borrower delivers to Lender within
three (3) Business Days after written notice from Lender (i) a Letter of Credit
in the amount of $842,233.00 (the “Tax and Insurance Escrow Letter of Credit”)
and (ii) a Letter of Credit in the amount of $1,240,000.00 (the “Replacement and
Rollover Escrow Letter of Credit”), Lender shall have the right to forward such
payment direction letters to all tenants under the leases at the Project and all
lease guarantors directing such parties to pay all Rents and all sums due
Borrower under the leases at the Project (the “Leases”) to the Lockbox Account.
Until expended or applied, amounts held in the Lockbox Account shall constitute
additional security for the Debt. Borrower shall not be entitled to make any
withdrawals from the Lockbox Account and funds shall be distributed to Lender as
provided in Section 2.5(d) below. Lender shall have a first priority perfected
security interest in the Lockbox Account and all sums deposited therein.
Borrower shall pay all reasonable costs and expenses imposed by the Lockbox Bank
and reasonable out-of-pocket expenses of Lender in connection with establishing
and administering the Lockbox Account. Borrower shall have the right at any time
during the continuance of a Trigger Event to deliver the Tax and Insurance
Letter of Credit and the Replacement and Rollover Letter of Credit and upon
delivery of such Letters of Credit the lockbox procedures implemented pursuant
to Section 2.5 shall, until the occurrence of a subsequent Trigger Event, cease
and all such sums on deposit in the Lockbox Account and the Net Cash Flow Escrow
shall be remitted to Borrower.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 10

 



--------------------------------------------------------------------------------



 



     (b) Prior to the occurrence of a Trigger Event, Borrower shall receive, use
and apply the Rents and other sums due under the Leases in accordance with the
Loan Documents. During the continuance of a Trigger Event after the first Loan
Year, unless Borrower delivers to Lender a Tax and Insurance Letter of Credit
and a Replacement and Rollover Letter of Credit, Borrower and its property
manager shall cooperate in causing all Rents to be so deposited in the Lockbox
Account and shall deposit any Rents or other sums due under the Leases which may
be received by Borrower and property manager into the Lockbox Account.
     (c) For purposes of determining if a Trigger Event has occurred after the
first Loan Year, the Debt Service Coverage requirement shall be determined by
Lender, at the end of each calendar quarter (based upon the quarterly report
provided by Borrower under subsection 7.1(b) below). If a Trigger Event has
occurred, upon request by Borrower Lender shall recompute the Debt Service
Coverage as of the end of the second (2nd) succeeding calendar quarter and each
calendar quarter thereafter. If as a result of such recalculation, the Debt
Service Coverage is equal to or greater than 1.15:1 for two (2) consecutive
calendar quarters as reasonably determined by Lender (the “Trigger Event Cure”),
then, as applicable, the Tax and Insurance Letter of Credit and the Replacement
and Rollover Letter of Credit shall be returned to Borrower and Borrower shall
again have the right to receive, use, and apply all Rents, the Lockbox Account
shall be deactivated and all sums on deposit in any of the Funds shall be
remitted to Borrower (until the occurrence of another Trigger Event), and
Borrower shall execute new tenant direction letters from time to time as
required by Lender which shall be held by Lender pending the occurrence of
another Trigger Event.
     (d) Sums in the Lockbox Account shall be applied by Lender in the following
order: first, to Operating Expenses set forth in the Budget (as defined in
Section 7.4); second, to Debt Service; third, to deposits required in the Funds
and the Tax and Insurance Escrow Fund then currently due; and fourth, all
remaining funds on deposit in the Lockbox Account (the “Net Cash Flow”) shall be
held by Lender in the Net Cash Flow Escrow and shall be made available to
Borrower to pay for tenant improvements, tenant allowances, leasing commissions
and other costs associated with the re-leasing of vacant space or renewal of
existing leases at the Project.
     (e) During the existence of a Trigger Event after the first Loan Year,
unless Borrower has delivered the Tax and Insurance Letter of Credit and the
Replacement and Rollover Letter of Credit, Borrower shall execute such
additional payment direction letters as may be reasonably required by Lender and
shall cooperate with Lender in notifying, and shall cause, all tenants to make
Rent payments to the Lockbox Account, which shall not be effective to discharge
the obligations of such tenant under the respective lease unless paid to Lender
pursuant to the Lockbox Agreement.
ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS
     Section 3.1 Insurance. Borrower shall maintain insurance as follows:
     (a) Casualty; Business Interruption. Borrower shall keep the Project
insured against damage by fire and the other hazards covered by a standard
extended coverage and all- risk insurance policy for the full insurable value
thereof on a replacement cost claim recovery basis (without reduction for
depreciation or co-insurance), and shall maintain windstorm and such other
casualty insurance as reasonably required by Lender.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 11

 



--------------------------------------------------------------------------------



 



Lender and Borrower acknowledge that Borrower’s current insurance policy on the
Property includes terrorism insurance coverage acceptable to Lender. During the
term of the Loan, the insurance required above may include an exclusion for risk
associated with terrorism to the extent that (1) such exclusions become
customary and (A) to the extent terrorism insurance is not available at
commercially reasonable rates (as defined below) in the State or (B) if
terrorism insurance is not customarily required by Lender in connection with
similar loans on similarly situated properties or (2) if terrorism insurance is
not available from carriers licensed in the State. As used herein, the term
“commercially reasonable rates” shall mean that the premium for terrorism
coverage does not increase the overall property and casualty coverage premiums
in excess of 50% of the overall cost as of the Closing Date of the policy
without terrorism insurance, as such cost may be increased annually by the
percentage of increase in the Consumer Price Index for All Urban Consumers for
Washington-Baltimore, DC-MD-VA-WV: All items (1982-1984 = 100) published by the
Bureau of Labor Statistics, United States Department of Labor from such index on
the Closing Date. Lender reserves the right to require from time to time the
following additional insurance: boiler and machinery; flood; worker’s
compensation; and/or building law or ordinance. Borrower shall keep the Project
insured against loss by flood if the Project is located currently or at any time
in the future in an area identified by the Federal Emergency Management Agency
as an area having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994 (as such acts may from time to time be amended) in an amount at least equal
to the lesser of (i) the maximum amount of the Loan or (ii) the maximum limit of
coverage available under said acts. Any such flood insurance policy shall be
issued in accordance with the requirements and current guidelines of the Federal
Insurance Administration. Borrower shall maintain use and occupancy insurance
covering, as applicable, rental income or business interruption, with coverage
in an amount not less than twelve (12) months anticipated gross rental income or
gross business earnings, as applicable in each case, attributable to the
Project. Borrower shall not maintain any separate or additional insurance which
is contributing in the event of loss unless it is properly endorsed and
otherwise reasonably satisfactory to Lender in all respects. Subject to
Section 3.2, the proceeds of insurance paid on account of any damage or
destruction to the Project shall be paid to Lender to be applied as provided in
Section 3.2.
     (b) Liability. Borrower shall maintain (i) commercial general liability
insurance with respect to the Project providing for limits of liability of not
less than $5,000,000 for both injury to or death of a person and for property
damage per occurrence, and (ii) other liability insurance as reasonably required
by Lender.
     (c) Form and Quality. All insurance policies shall be endorsed in form and
substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for and contain such provisions and expiration dates and be in such form
and issued by such insurance companies licensed to do business in the State,
with a general company and financial size rating of “A-VIII” or better as
established by Best’s Rating Guide and “A” or better by Standard & Poor’s
Ratings Group.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 12

 



--------------------------------------------------------------------------------



 



Each policy shall provide that such policy may not be canceled or materially
changed except upon thirty (30) days’ prior written notice of intention of
non-renewal, cancellation or material change to Lender and that no act or thing
done by Borrower shall invalidate any policy as against Lender. Blanket policies
shall be permitted only if (i) Lender receives appropriate endorsements and/or
duplicate policies containing Lender’s right to continue coverage on a pro rata
pass-through basis and that coverage will not be affected by any loss on other
properties covered by the policies and (ii) the policy contains a sublimit equal
to the replacement cost of the Project in an amount reasonably approved by
Lender which is expressly allocated for the Project, and any such policy shall
in all other respects comply with the requirements of this Section. Borrower
shall pay the premiums for such policy annually in advance and shall provide
Lender evidence of such payment no later than forty-five (45) days following
such payment. Borrower shall assign the policies or proofs of insurance to
Lender, in such manner and form that Lender and its successors and assigns shall
at all times have and hold the same as security for the payment of the Loan.
Borrower shall deliver certificates of insurance (Accord 27 form) or similar
document conveying the same information, evidencing the insurance coverages and
endorsements required hereunder. The proceeds of insurance policies coming into
the possession of Lender shall not be deemed trust funds, and Lender shall be
entitled to apply such proceeds as herein provided.
     (d) Adjustments. Borrower shall give prompt immediate written notice of any
loss to the insurance carrier and to Lender. Except as permitted in
Section 3.2(a), Borrower hereby irrevocably authorizes and empowers Lender, as
attorney-in-fact for Borrower coupled with an interest, following the occurrence
and during the continuance of an Event of Default, to make proof of loss, to
adjust and compromise any claim under insurance policies, to appear in and
prosecute any action arising from such insurance policies, to collect and
receive insurance proceeds, and to deduct therefrom Lender’s reasonable expenses
incurred in the collection of such proceeds. Nothing contained in this
Section 3.1(d), however, shall require Lender to incur any expense or take any
action hereunder.
     Section 3.2 Use and Application of Insurance Proceeds. Lender shall apply
insurance proceeds to costs of restoring the Project or the Loan as follows:
     (a) if the loss occurs (i) prior to the sixth (6th) Loan Year or
(ii) during the sixth (6th) Loan Year and the loss is less than $2,000,000.00,
Lender shall apply the insurance proceeds to restoration provided (1) no Event
of Default exists, and (2) Borrower promptly commences and is diligently
pursuing restoration of the Project;
     (b) if the loss exceeds $2,000,000.00 and occurs during the sixth (6th)
Loan Year, the insurance proceeds shall be deposited with a financial
institution or third-party insurance intermediary reasonably acceptable to
Lender and Borrower and shall be disbursed upon joint approval of Lender and
Borrower; provided that application of insurance proceeds to restoration
pursuant to this clause (b) shall be permitted only if at all times during such
restoration (1) no Event of Default exists; (2) Lender determines that there are
sufficient funds available to restore and repair the Project to a condition
approved by Lender in its reasonable discretion, and to the extent such funds
are not sufficient to repair and restore the Project in accordance with the
foregoing, Lender shall inform Borrower of the same, and Borrower has, at any
time within twenty (20) days of Lender’s notice, deposited such insufficiency
with Lender;

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 13

 



--------------------------------------------------------------------------------



 



(3) Lender determines that the Net Operating Income of the Project during and
immediately after restoration will be sufficient to pay Debt Service; (4) Lender
reasonably determines that restoration and repair of the Project to a condition
approved by Lender will be completed within nine (9) months after the date of
loss or casualty and in any event ninety (90) days prior to the Maturity Date;
and (5) Borrower promptly commences and is diligently pursuing restoration of
the Project;
     (c) if the conditions set forth in clause (b) above are not satisfied,
Lender may apply any insurance proceeds it may receive to the payment of the
Loan (without prepayment penalty or defeasance requirement) or allow all or a
portion of such proceeds to be used for the restoration of the Project; and
     (d) insurance proceeds applied to restoration will be disbursed upon
receipt of satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates, and otherwise in
accordance with prudent commercial construction lending practices for
construction loan advances, including, as applicable, the advance conditions
under Schedule 2.1.
     Section 3.3 Condemnation Awards. Borrower shall promptly, after it becomes
aware, notify Lender of the institution of any proceeding for the condemnation
or other taking (a “Condemnation”) of the Project or any portion thereof.
Following the occurrence of a Condemnation provided the condemnation award or
compensation is made available (the “Award”) to Borrower, Borrower shall
promptly proceed to restore, repair, replace or rebuild the same to the extent
reasonably practicable to be of at least equal value and of substantially the
same character as prior to such Condemnation, all to be effected in accordance
with applicable law. Lender may (at Lender’s sole cost and expense prior to the
existence of an Event of Default) participate in any such proceeding and
Borrower will deliver to Lender all instruments necessary or reasonably required
by Lender to permit such participation. Without Lender’s prior consent, which
consent will not be unreasonably withheld, Borrower (a) shall not agree to any
Award in excess of $2,000,000.00, and shall not take any action or (b) fail to
take any action which would cause the Award to be determined. All Awards for the
taking or purchase in lieu of condemnation of the Project or any part thereof
are hereby assigned to Lender, but shall be paid to Borrower, provided, however,
that if an Event of Default has occurred and during the continuance thereof, the
Awards shall be paid to Lender. Borrower authorizes Lender, following the
occurrence and during the continuance of an Event of Default, to collect and
receive such Awards, to give proper receipts and acquittances therefor, and in
Lender’s sole discretion to apply the same toward the payment of the Loan,
notwithstanding that the Loan may not then be due and payable, or to the
restoration of the Project; provided, however, if the Award is less than or
equal to $2,000,000.00 and Borrower requests that such proceeds be used for
non-structural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such Condemnation,
Lender will apply the Award to such restoration in accordance with disbursement
procedures applicable to insurance proceeds provided there exists no Potential
Default or Event of Default. Borrower, upon request by Lender, shall execute all
instruments reasonably requested to confirm the assignment of the Awards to
Lender, free and clear of all liens, charges or encumbrances.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 14

 



--------------------------------------------------------------------------------



 



     Section 3.4 Impounds. Following the occurrence and during the continuance
of a Trigger Event, unless Borrower has delivered to Lender the Tax and
Insurance Letter of Credit Lender shall deposit from funds in the Lockbox
Account monthly, (a) one twelfth (1/12th) of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, and (b) one-twelfth (1/12th) of
the Insurance Premiums that Lender estimates will be payable for the renewal of
the coverage afforded by the insurance policies required by Lender upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to expiration (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund”). Deposits shall be made on the basis of Lender’s estimate from time to
time of the charges for the current year (after giving effect to any
reassessment or, at Lender’s election, on the basis of the charges for the prior
year, with adjustments when the charges are fixed for the then current year).
All funds so deposited shall be held by Lender, without interest, and may be
commingled with Lender’s general funds. Borrower hereby grants to Lender a
security interest in all funds so deposited with Lender for the purpose of
securing the Loan. While an Event of Default exists, the funds deposited may be
applied in payment of the charges for which such funds have been deposited, or
to the payment of the Loan or any other charges affecting the security of
Lender, as Lender may elect, but no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender.
Borrower shall furnish Lender with bills for the charges for which such deposits
are required at least thirty (30) days prior to the date on which the charges
first become payable. If at any time the amount on deposit with Lender, together
with amounts to be deposited by Borrower before such charges are payable, is
insufficient to pay such charges, Borrower shall deposit any deficiency with
Lender promptly upon demand. Lender shall pay such charges when the amount on
deposit with Lender is sufficient to pay such charges and Lender has received a
bill for such charges. Upon a Trigger Event Cure, provided no Event of Default
exists, the proceeds in the Tax and Insurance Escrow Fund or the Tax and
Insurance Letter of Credit, as applicable, shall be returned to Borrower.
ARTICLE 4
ENVIRONMENTAL MATTERS
     Section 4.1 Certain Definitions. As used herein, the following terms have
the meanings indicated:
     (a) “Environmental Laws” means any federal, state or local law or
regulation (whether imposed by statute, administrative promulgation or judicial
order, or common law), now or hereafter enacted, governing health, safety or
industrial hygiene (to the extent such laws govern environmental matters), the
environment or natural resources, or Hazardous Materials, including, without
limitation, such laws governing or regulating (i) the use, generation, storage,
removal, recovery, treatment, handling, transport, disposal, control, release,
discharge of, or exposure to, Hazardous Materials.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 15

 



--------------------------------------------------------------------------------



 



     (b) “Hazardous Materials” means (i) petroleum or chemical products, whether
in liquid, solid, or gaseous form, or any fraction or by-product thereof,
(ii) asbestos or asbestos-containing materials, (iii) polychlorinated biphenyls
(pcbs), (iv) radon gas, (v) underground storage tanks, (vi) any explosive or
radioactive substances, (vii) lead or lead-based paint, or (viii) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority having jurisdiction over the
Project to be hazardous, toxic, dangerous or otherwise regulated, controlled or
giving rise to liability under any Environmental Laws.
     Section 4.2 Representations and Warranties on Environmental Matters. To
Borrower’s actual knowledge, without independent investigation or inquiry other
than and except as set forth in the Phase I environmental report dated June 8,
2005, prepared by Hygienetics Environmental Services, Inc., (a) no Hazardous
Material is now or was formerly used, stored, generated, manufactured,
installed, treated, discharged, disposed of or otherwise present at or about the
Project or any property adjacent to the Project (except for cleaning and other
products currently used in connection with the routine maintenance or repair of
the Project in full compliance with Environmental Laws) and no Hazardous
Material was removed or transported from the Project, (b) all permits, licenses,
approvals and filings required by Environmental Laws have been obtained, and the
use, operation and condition of the Project do not, and did not previously,
violate any Environmental Laws, (c) no civil, criminal or administrative action,
suit, claim, hearing, investigation or proceeding has been brought or been
threatened in writing, nor have any settlements been reached by or with any
parties or any liens imposed in connection with the Project concerning Hazardous
Materials or Environmental Laws; and (d) no underground storage tanks exist on
any part of the Project.
     Section 4.3 Covenants on Environmental Matters.
     (a) Borrower shall (i) comply in all material respects with applicable
Environmental Laws; (ii) notify Lender promptly upon Borrower’s discovery of any
spill, discharge, release or presence of any Hazardous Material at, upon, under,
within, contiguous to or otherwise affecting the Project; (iii) promptly remove
or remediate such Hazardous Materials and remediate the Project in compliance
with Environmental Laws or as reasonably required by Lender based upon the
recommendations and specifications of an independent environmental consultant
reasonably approved by Lender; and (iv) promptly forward to Lender copies of all
orders, notices, permits, applications or other communications and reports in
connection with any spill, discharge, release or the presence of any Hazardous
Material.
     (b) Borrower shall not cause, shall prohibit any other Person within the
control of Borrower from causing, and shall use prudent, commercially reasonable
efforts to prohibit other Persons (including tenants) from (i) causing any
spill, discharge or release, or the use, storage, generation, manufacture,
installation, or disposal, of any Hazardous Materials at, upon, under, within or
about the Project or the transportation of any Hazardous Materials to or from
the Project (except for cleaning and other products used in connection with
routine maintenance or repair of the Project in compliance with Environmental
Laws), (ii) installing any underground storage tanks at the Project, or
(iii) conducting any activity that requires a permit or other authorization
under Environmental Laws.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 16

 



--------------------------------------------------------------------------------



 



     (c) Borrower shall provide to Lender, at Borrower’s expense promptly upon
the written request of Lender based on Lender’s reasonable belief of the
presence of Hazardous Materials on, in or about the Project in violation of
applicable Environmental Laws, or if an Event of Default has occurred and is
continuing at the time of Lender’s request, from time to time, a Site Assessment
or, if required by Lender, an update to any existing Site Assessment, to assess
the presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Project.
     (d) Within sixty (60) days after the date hereof, Borrower shall
(i) implement all recommendations of the Site Assessment, including thorough
cleaning of stained area around emergency generator AST and improvement of fluid
transfer practices to prevent future spillage during refueling and (ii) prepare
and/or continue implementation of the existing Operations and Maintenance
Program for the removal or treatment of, or other action for handling,
lead-based paint and asbestos-containing sealant and mastic materials at the
Project (the “O&M Program”). The O&M Program shall provide at a minimum, the
items (if any) recommended in the Environmental Protection Agency’s guide to
removing asbestos containing mastic floor tiles. All construction,
rehabilitation, modification or renovation at the Project shall be implemented
in accordance with the applicable procedures and programs of the O&M Program and
all applicable governmental requirements. The O&M Program and work resulting
therefrom shall be conducted by an accredited, licensed, contractor using
current work practices and procedures. Borrower shall deliver to Lender promptly
when available, copies of all reports, notices, submittals, permits, licenses,
and certificates relating to the O&M Program. Borrower shall follow the
procedures of the O&M Program with respect to any asbestos-containing materials
identified or discovered at the Project after the date hereof. All fees and
expenses incurred for the review and approval of the O&M Program shall be paid
by Borrower.
     Section 4.4 Allocation of Risks and Indemnity. As between Borrower and
Lender, all risk of loss associated with non-compliance with Environmental Laws,
or with the presence of any Hazardous Material at, upon, within, contiguous to
or otherwise affecting the Project, shall lie solely with Borrower. Accordingly,
Borrower shall bear all risks and costs associated with any loss (including any
loss in value attributable to Hazardous Materials), damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation required by Lender or by law. Borrower shall indemnify, defend and
hold Lender and its shareholders, directors, officers, employees and agents
harmless from and against all actual loss, liabilities, damages (excluding
consequential damages), claims, costs and expenses (including reasonable costs
of defense and consultant fees, investigation and laboratory fees, court costs,
and other litigation expenses) arising out of or associated, in any way, with
(a) the non-compliance with Environmental Laws, or (b) the existence of
Hazardous Materials in, on, or about the Project, (c) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to Hazardous Materials; (d) any lawsuit brought or threatened,
settlement reached, or government order relating to such Hazardous Materials,
(e) a breach of any representation, warranty or covenant contained in this
Article 4, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, or

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 17

 



--------------------------------------------------------------------------------



 



(f) the imposition of any environmental lien encumbering the Project; provided,
however, Borrower shall not be liable under such indemnification to the extent
such loss, liability, damage, claim, cost or expense (i) results solely from
Lender’s gross negligence or willful misconduct or (ii) relate solely to
Hazardous Materials first introduced to the Project by anyone other than
Borrower, any Borrower Party, or their agents, employees or contractors
following the foreclosure of the Mortgage or the delivery and acceptance of a
deed-in-lieu of foreclosure. Borrower’s obligations under this Section 4.4 shall
arise whether or not any governmental authority has taken or threatened any
action in connection with the presence of any Hazardous Material, and whether or
not the existence of any such Hazardous Material or potential liability on
account thereof is disclosed in the Site Assessment and shall (subject to the
immediately succeeding paragraph) continue notwithstanding the repayment of the
Loan or any transfer or sale of any right, title and interest in the Project (by
foreclosure, deed in lieu of foreclosure or otherwise). Additionally, if any
Hazardous Materials affect or threaten to affect the Project, Lender may (but
shall not be obligated to) give such notices and take such actions as it deems
necessary or advisable at the expense of the Borrower in order to abate the
discharge of any Hazardous Materials or remove the Hazardous Materials. Any
amounts payable to Lender by reason of the application of this Section 4.4 shall
become immediately due and payable and shall bear interest at the Default Rate
from the date which is ten (10) days following the date Lender makes written
request for payment until paid. The obligations and liabilities of Borrower
under this Section 4.4 shall survive any termination, satisfaction, assignment,
entry of a judgment of foreclosure or delivery of a deed in lieu of foreclosure.
     Notwithstanding the foregoing, provided that Borrower delivers to Lender a
current Site Assessment evidencing the presence of no Hazardous Materials on the
Project and no violations of any Environmental Laws with respect to the Project
not earlier than one hundred twenty (120) days and not later than thirty
(30) days prior to, as applicable, (i) the Maturity Date or such other date as
the Loan may be paid in full and (ii) the effective date of a foreclosure or
deed in lieu of foreclosure of the Project, Borrower shall be released from
liability under this Section 4.4 for such indemnified matters.
     Section 4.5 No Waiver. Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the
Environmental Indemnity Agreement or the Loan Documents, Lender does not waive
and expressly reserves all rights and benefits now or hereafter accruing to
Lender under the “security interest” or “secured creditor” exception under
applicable Environmental Laws, as the same may be amended. No action taken by
Lender pursuant to the Environmental Indemnity Agreement or the Loan Documents
shall be deemed or construed to be a waiver or relinquishment of any such rights
or benefits under the “security interest exception.”

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 18

 



--------------------------------------------------------------------------------



 



ARTICLE 5
LEASING MATTERS
     Section 5.1 Representations and Warranties on Leases. Borrower represents
and warrants to Lender with respect to leases of the Project that: (a) to
Borrower’s knowledge, the rent roll and occupancy and delinquency reports
delivered to Lender are true and correct in all material respects, no other
leases, sublease, tenancies or occupancies affect the Project, except as set
forth in the rent roll and such occupancy and delinquency reports, and the
leases are valid and in and full force and effect; (b) the leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (c) to Borrower’s knowledge, except as set forth in the delinquency
report furnished to Lender, neither the landlord nor any tenant is in default
under any of the leases; (d) Borrower has no knowledge of any notice of
termination or default with respect to any lease, except as may be expressly set
forth in the leases; (e) Borrower has not assigned or pledged any of the leases,
the rents or any interests therein except to Lender; (f) except as set forth in
any lease furnished to Lender, no tenant or other party has an option to
purchase all or any portion of the Project; (g) except as set forth in any lease
furnished to Lender, no tenant has the right to terminate its lease prior to
expiration of the stated term of such lease; and (h) no tenant has prepaid more
than one month’s rent in advance (except for bona fide security deposits not in
excess of an amount equal to two month’s rent).
     Section 5.2 Standard Lease Form; Approval Rights. Except as set forth
below, all future leases and other rental arrangements shall be subject to
Lender’s approval, such approval not to be unreasonably withheld, delayed or
conditioned, and shall be on a standard lease form reasonably approved by Lender
with no material modifications (except as approved by Lender, which approval
will not be unreasonably withheld or delayed). Such lease form shall provide
that (a) the lease is subordinate to the Mortgage and (b) the tenant shall
attorn to Lender. Borrower shall hold, in trust, all tenant security deposits in
a segregated account, and, to the extent required by applicable law, shall not
commingle any such funds with any other funds of Borrower. Within ten (10) days
after Lender’s request, and in no event more than one (1) time in any twelve
(12) month period, Borrower shall furnish to Lender a statement of all tenant
security deposits, and copies of all leases not previously delivered to Lender,
certified by Borrower as being true and correct. Notwithstanding anything
contained in the Loan Documents, Lender’s approval shall not be required for
future leases or lease extensions, renewals, modification or amendments of
10,000 square feet or less for retail space and 12,500 square feet or less for
office space if the following conditions are satisfied: (i) there exists no
Potential Default or Event of Default; (ii) the lease is on the standard lease
form approved by Lender with no material modifications; (iii) the lease does not
conflict with any restrictive covenant affecting the Project or any other lease
for space in the Project; and (iv) the lease is in accordance with market terms
and conditions. All reasonable out-of-pocket costs and expenses incurred by
Lender in its review and approval of any lease shall be paid by Borrower
promptly upon request. If Lender has not disapproved a proposed lease or any
other action requiring Lender’s approval under this Article 5 within ten
(10) Business Days after receipt of all required submittals, such action shall
be deemed approved.
     Section 5.3 Covenants. Borrower (a) shall perform the obligations which
Borrower is required to perform under the leases; (b) shall enforce the
obligations to be performed by the tenants; (c) shall not collect any rents for
more than thirty (30) days in advance of the time when the same shall become
due, except for bona fide security deposits not in excess of an amount equal to
two month’s rent; (d) shall not enter into any ground lease or master lease of
any part of the Project; (e) shall not further assign or encumber any lease;

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 19

 



--------------------------------------------------------------------------------



 



(f) shall not, except in the ordinary course of business of prudent office
building management or otherwise without Lender’s prior written consent (which
consent will not be unreasonably withheld), cancel or accept surrender or
termination of any lease; (g) subject to Section 5.2, shall not, except with
Lender’s prior written consent (which consent will not be unreasonably
withheld), modify or amend any lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
lease); and (h) lease or permit the use of any space in the Project as an
on-site dry cleaning plant. Any action in violation of clauses (e), (f), and
(g) of this Section 5.3 shall be void at the election of Lender.
     Section 5.4 Tenant Estoppels. At Lender’s reasonable request and subject to
the terms of the leases, Borrower shall promptly request and use commercially
reasonable efforts to obtain and furnish to Lender, written estoppels in form
and substance reasonably satisfactory to Lender, executed by tenants under
leases of any part of the Project and confirming the term, rent, and other
provisions and matters relating to the leases. Borrower shall not be required to
furnish the estoppels required hereunder more than once in any calendar year.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
     Borrower represents, warrants and covenants to Lender that:
     Section 6.1 Organization, Power and Authority. Each of Borrower and each
Borrower Party (a) is duly organized, validly existing and based solely on the
good standing certificate issued by the Secretary of State of the applicable
state of formation or existence and is in good standing under the laws of the
state of its formation or existence, (b) to the extent required by applicable
law is in compliance with all legal requirements applicable to doing business in
the State, and (c) has the necessary governmental approvals to own and operate
the Project and conduct the business conducted thereon. Borrower has the
requisite power, authority and right to execute, deliver and perform its
obligations pursuant to this Agreement and the other Loan Documents, and to keep
and observe all of the terms of this Agreement and the other Loan Documents on
Borrower’s part to be performed. Borrower is not a “foreign person” within the
meaning of § 1445(f)(3) of the Internal Revenue Code. No proceeding for
dissolution or liquidation of Borrower is pending, nor is any accounting or
similar relief pending against either of them. Borrower has provided Lender with
a true, correct and complete copy of all organizational documents or trust
agreements governing Borrower as of the date of this Agreement, and Borrower
will promptly provide Lender with copies of any and all amendments and
modifications to Borrower’s organizational documents made during the term of the
Loan, as the same may be extended pursuant to the terms hereof.
     Section 6.2 Validity of Loan Documents. The execution, delivery and
performance, as applicable, by Borrower and each Borrower Party of the Loan
Documents: (a) are duly authorized and do not require the consent or approval of
any other party or governmental authority which has not been obtained; and
(b) will not violate any law or result in the imposition of any lien, charge or
encumbrance upon the assets of any such party, except as contemplated by the
Loan Documents. The Loan Documents constitute the legal, valid and binding
obligations of Borrower and, as applicable, each Borrower Party, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws generally affecting the enforcement of creditors’
rights.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 20

 



--------------------------------------------------------------------------------



 



     Section 6.3 Liabilities; Litigation.
     (a) The financial statements delivered by Borrower and each Borrower Party,
if any, are true and correct with no significant adverse change since the date
of preparation. Except as disclosed in such financial statements, there are no
liabilities (fixed or contingent) affecting the Project, Borrower or any
Borrower Party. Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Borrower, threatened, against the Project,
Borrower or any Borrower Party which if adversely determined could have a
material adverse effect on such party, the Project or the Loan.
     (b) Neither Borrower nor any Borrower Party is contemplating either the
filing of a petition by it under state or federal bankruptcy or insolvency laws
or the liquidation of all or a major portion of its assets or property, and
neither Borrower nor any Borrower Party has knowledge of any Person
contemplating the filing of any such petition against it.
     Section 6.4 Taxes and Assessments. The Project is comprised of one or more
parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.
     Section 6.5 Other Agreements; Defaults. Neither Borrower nor to Borrower’s
knowledge, any Borrower Party is a party to any agreement or instrument or
subject to any court order, injunction, permit, or restriction which might
materially and adversely affect the Project or the business, operations, or
condition (financial or otherwise) of Borrower or any Borrower Party. Neither
Borrower nor to Borrower’s knowledge, any Borrower Party is in violation of any
agreement which violation would have a material adverse effect on the Project,
Borrower, or any Borrower Party or Borrower’s or any Borrower Party’s business,
properties, or assets, operations or condition, financial or otherwise.
     Section 6.6 Compliance with Law.
     (a) Borrower has all requisite licenses, permits, franchises,
qualifications, certificates of occupancy or other governmental authorizations
to own, lease and operate the Project and carry on its business, and to
Borrower’s knowledge, the Project is in compliance in all material respects with
all applicable legal requirements and is free of structural defects, and all
building systems contained therein are in good working order, subject to
ordinary wear and tear. The Project does not constitute, in whole or in part, a
legally non-conforming use under applicable legal requirements;

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 21

 



--------------------------------------------------------------------------------



 



     (b) No condemnation has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project; and
     (c) The Project has adequate rights of access to public ways and is served
by adequate water, sewer, sanitary sewer and storm drain facilities. All public
utilities necessary or convenient to the use and enjoyment of the Project are
located in the public right-of-way abutting the Project, and all such utilities
are connected so as to serve the Project without passing over other property,
except to the extent such other property is subject to a perpetual easement for
such utility benefiting the Project. All roads necessary for the full
utilization of the Project for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.
     Section 6.7 Location of Borrower. Borrower’s principal place of business
and chief executive offices are located at the first address stated in
Section 11.1.
     Section 6.8 ERISA.
     (a) As of the date hereof and throughout the term of the Loan, (i) Borrower
is not and will not be an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, and (ii) the assets of Borrower do not and will
not constitute “plan assets” of one or more such plans for purposes of Title I
of ERISA; and
     (b) As of the date hereof and throughout the term of the Loan (i) Borrower
is not and will not be a “governmental plan” within the meaning of Section 3(3)
of ERISA and (ii) transactions by or with Borrower are not and will not be
subject to state statutes applicable to Borrower regulating investments of and
fiduciary obligations with respect to governmental plans.
     Section 6.9 Forfeiture. There has not, to Borrower’s knowledge, been and
shall never be committed by Borrower or any other person in occupancy of or
involved with the operation or use of the Project any act or omission affording
the federal government or any state or local government the right of forfeiture
as against the Project or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents (subject to Borrower’s
right to diligently contest such rights in accordance with Section 11.8 hereof).
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture (subject to Borrower’s
right to diligently contest such rights in accordance with Section 11.8 hereof).
     Section 6.10 Tax Filings. Borrower has filed (or have obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and have paid or made adequate provision for the payment of all federal,
state and local taxes, charges and assessments payable by Borrower. Borrower
believes that its respective tax returns properly reflect the income and taxes
of Borrower, for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 22

 



--------------------------------------------------------------------------------



 



     Section 6.11 Solvency. Giving effect to the Loan, the fair saleable value
of Borrower Parties’ assets exceeds and will, immediately following the making
of the Loan, exceed Borrower Parties’ total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower Parties’ assets is and will, immediately
following the making of the Loan, be greater than Borrower Parties’ probable
liabilities, including the maximum amount of its contingent liabilities on their
Debts as such Debts become absolute and matured, Borrower Parties’ assets do not
and, immediately following the making of the Loan will not, be insufficient to
carry out their business as conducted or as proposed to be conducted. Borrower
Parties do not intend to, and do not believe that they will, incur Debts and
liabilities (including contingent liabilities and other commitments) beyond
their ability to pay such Debts as they mature (taking into account the timing
and amounts of cash to be received by Borrower Parties and the amounts to be
payable on or in respect of obligations of Borrower Parties). Except as
expressly disclosed to Lender in writing, no petition in bankruptcy has been
filed against Borrower or any Borrower Party in the last seven (7) years, and
neither Borrower or any Borrower Party in the last seven (7) years has ever made
an assignment for the benefit of creditors or taken advantage of any insolvency
act for the benefit of debtors.
     Section 6.12 Full and Accurate Disclosure. No statement of fact made by or
on behalf of Borrower or any Borrower Party (to the extent such party has made
any statement of fact) in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no fact presently known to Borrower which has not been disclosed to
Lender which materially and adversely affects, nor as far as Borrower can
reasonably foresee, might materially and adversely affect, the Project or the
business, operations or condition (financial or otherwise) of Borrower or any
Borrower Party.
     Section 6.13 Flood Zone. No portion of the improvements comprising the
Project is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, Borrower has obtained
and will maintain the insurance prescribed in Section 3.1 hereof.
     Section 6.14 Single Purpose Entity/Separateness. Borrower represents,
warrants and covenants as follows:
     (a) Borrower has not owned, does not own, and will not own any asset or
property other than (i) the Project, and (ii) incidental personal property
necessary for the ownership or operation of the Project.
     (b) Borrower will not engage in any business other than the ownership,
management and operation of the Project and activities incidental thereto and
Borrower will conduct and operate its business as presently conducted and
operated.
     (c) Borrower will not enter into any contract or agreement with any
Affiliate of the Borrower, any constituent party of Borrower, or any Affiliate
of any constituent party, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such party.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 23

 



--------------------------------------------------------------------------------



 



     (d) Borrower has not incurred and will not incur any Debt which will remain
outstanding as of the date hereof other than (i) the Loan, (ii) trade and
operational debt incurred in the ordinary course of business with trade
creditors and in amounts as are normal and reasonable under the circumstances,
provided such debt is not evidenced by a note and is paid within thirty
(30) days of the date it is due, and (iii) Debt incurred in the financing of
equipment and other personal property used on the Project. No indebtedness other
than the Loan may be secured (subordinate or pari passu) by the Project;
provided that the debt identified pursuant to clause (iii) may be secured by the
equipment financed. Notwithstanding the foregoing, Lender shall permit the
equity owners of 5454 Wisconsin, Inc. to incur mezzanine debt from a lender
approved by Lender and who shall be confirmed by the applicable Rating Agencies
not to result in a qualification, downgrade, or withdrawal or any rating in
effect immediately prior to such mezzanine loan for any securities issued in
connection with the Secondary Market Transaction (the “Mezzanine Lender”)
subject to the following conditions: (A) the outstanding principal balance of
the Loan and the mezzanine debt shall not exceed a 75% loan to value ratio on an
aggregate basis, (B) the direct or indirect owners of Borrower have at least
$19,000,000.00 cash equity invested in the Project, and (C) the Project’s
performance provides a 1.20:1 Debt Service Coverage at the greater of a 7.75%
constant or the actual constant, taking into account both the Loan and mezzanine
debt. The mezzanine debt shall be subject to an intercreditor agreement
reasonably acceptable to Lender and may be secured by a pledge of the shares of
5454 Wisconsin, Inc. or The Barlow Corporation and by any assets of the equity
owners of 5454 Wisconsin, Inc. but shall not be secured by the Project and the
mezzanine debt documents may permit Mezzanine Lender (i) to succeed to the
interests of such equity owners upon a default under the mezzanine debt loan
documents; (ii) following succession to such interest, to remove the managing
member of Borrower and replace it with Mezzanine Lender or an entity controlled
by Mezzanine Lender; and (iii) to transfer such interest to a Qualified
Transferee (as defined in the Mortgage) or any other entity owned or controlled
by an entity that owns or manages or controls entities that own or manage
properties such as the Project; provided, however, that replacement pursuant to
clause (iii) shall, if required by the pooling and servicing agreement relating
to the Secondary Market Transaction (or if not a Qualified Transferee, by the
applicable Rating Agencies), be subject to receipt by Lender of evidence in
writing from the applicable Rating Agencies to the effect that such replacement
will not result in a qualification, downgrade, or withdrawal of any rating in
effect immediately prior to such replacement for any securities issued in
connection with a Secondary Market Transaction, or that such replacement is
otherwise approved by the applicable Rating Agencies. The mezzanine debt
documents may not be assigned to another party during the term of the Loan
without the prior written approval of Lender (other than to a Qualified
Transferee who is not an Affiliate) and, if required by the pooling and
servicing agreement relating to the Secondary Market Transaction, the applicable
Rating Agencies.
     (e) Borrower has not made and will not make any loans or advances to any
third party (including any affiliate or constituent party or any affiliate of
any constituent party), and shall not acquire obligations or securities of its
affiliates or any constituent party.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 24

 



--------------------------------------------------------------------------------



 



     (f) Borrower is and intends to remain solvent and Borrower, subject to
Section 12.1 hereof, will pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its own funds and
assets as the same shall become due to the extent Borrower has available assets
to pay such debts and liabilities.
     (g) Borrower has done or caused to be done and will do all things necessary
to observe organizational formalities and preserve its existence, and Borrower
will not, nor will Borrower permit any constituent party to amend, modify or
otherwise change the partnership certificate, partnership agreement, articles of
incorporation and bylaws, operating agreement, trust or other organizational
documents of Borrower or such constituent party without the prior written
consent of Lender.
     (h) Borrower will maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates and any constituent
party except that Borrower’s financial position, assets, results of operations
and cash flows may be included in the consolidated financial statements of an
Affiliate of Borrower in accordance with generally accepted accounting
principles, consistently applied; and Borrower will file its own tax returns, if
any, as may be required under applicable law, to the extent such entity is
(i) not part of a consolidated group filing a consolidated return or returns or
(ii) not treated as a division solely for tax purposes of another taxpayer.
Borrower shall maintain its books, records, resolutions and agreements as
official records.
     (i) Borrower will be, and at all times will hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate of Borrower, any constituent party of Borrower, or any Affiliate of
any constituent party), shall correct any known misunderstanding regarding its
status as a separate entity, shall conduct business in its own name, shall not
identify itself or any of its Affiliates as a division or part of the other and
shall maintain and utilize separate stationery, invoices and checks.
     (j) Borrower maintains on the Closing Date, and subject to Section 12.1
hereof, intends to maintain, adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.
     (k) Neither Borrower nor any constituent party will seek the dissolution,
winding up, liquidation, consolidation or merger in whole or in part, of the
Borrower.
     (l) Borrower will not commingle the funds and other assets of Borrower with
those of any Affiliate or constituent party, or any Affiliate of any constituent
party, or any other person.
     (m) Borrower has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate or constituent party, or any Affiliate of any
constituent party, or any other person.
     (n) Borrower does not and will not hold itself out to be responsible for
the debts or obligations of any other person.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 25

 



--------------------------------------------------------------------------------



 



     (o) If Borrower is a limited partnership or a limited liability company
(other than a single member limited liability company), each general partner or
managing member (each, an “SPC Party”) shall be a corporation or limited
liability company whose sole asset is its interest in Borrower and each such SPC
Party will at all times comply, and will cause Borrower to comply, with each of
the representations, warranties, and covenants contained in this Section 6.14 as
if such representation, warranty or covenant was made directly by such SPC
Party.
     (p) Borrower shall at all times cause there to be at least one manager (an
“Independent Manager”) in Borrower who shall not have been at the time of such
individual’s appointment, and may not have been at any time during the preceding
five years (i) a shareholder of, or an officer, director, partner, member (other
than an independent non-economic “springing member”), or employee of, Borrower
or any of their Affiliates (other than as an independent director or manager of
such an Affiliate of the Company that is required by a creditor to be a single
purpose bankruptcy remote entity), (ii) affiliated with a customer of, or
supplier to, the SPC Party, Borrower or any of their Affiliates (other than a
company that provides professional independent managers or directors and which
also provides other similar services to Borrower or any of its members or
Affiliates in the ordinary course of business), or (iii) a spouse, parent,
sibling, child, or other family relative of any person described by (i) or
(ii) above. As used herein, the term “Affiliate” means any person or entity
other than the SPC Party (i) which owns beneficially, directly or indirectly,
any outstanding shares of the SPC Party’s stock or interest in the Borrower or
(ii) which controls or is under common control with the SPC Party or the
Borrower. As used herein, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether through ownership of voting securities,
by contract or otherwise.
     (q) Borrower shall not cause or permit the members of each SPC Party in
Borrower to take any action which, under the terms of any certificate of
incorporation, by-laws or any voting trust agreement with respect to any common
stock, requires the vote of the members of Borrower and/or any SPC Party in
Borrower unless at the time of such action there shall be at least one
Independent Manager.
     (r) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in that certain opinion letter dated of even date herewith
(the “Insolvency Opinion”) delivered by Debevoise & Plimpton LLP in connection
with the Loan shall be true and correct in all respects.
     Section 6.15 Compliance with Anti-Terrorism Orders.
     (a) Borrower and each partner, member or stockholder in Borrower are in
compliance with the requirements of Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) and in any enabling legislation or other Executive Orders
in respect thereof (the Order and such other rules, regulations, legislation, or
orders are collectively called the “Orders”). Borrower agrees to make its
policies, procedures and practices regarding compliance with the Orders of any
Persons who, pursuant to transfers permitted by the Mortgage, become
stockholders, direct members, direct partners or other direct investors of
Borrower available to Lender for its review and inspection during normal
business hours and upon reasonable prior notice.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 26

 



--------------------------------------------------------------------------------



 



     (b) Neither Borrower, any partner, member or stockholder in Borrower nor
the direct beneficial owner of Borrower or any such partner, member or
stockholder:

  (i)   is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);     (ii)   is a Person who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders;     (iii)   is owned or controlled by, nor acts for or on behalf of,
any Person on the Lists or any other Person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders;     (iv)  
shall transfer or permit the transfer of any interest in Borrower or any
Borrower Party to any Person who is or whose beneficial owners are listed on the
Lists; or     (v)   shall knowingly lease space in the Project to any Person who
is listed on the Lists.

     (c) If Borrower obtains actual knowledge that Borrower or any of its
partners, members or stockholders or their direct beneficial owners become
listed on the Lists or are indicted, arraigned, or custodially detained on
charges involving money laundering or predicate crimes to money laundering,
Borrower shall promptly notify Lender.
     (d) If Borrower obtains knowledge that any tenant in the Project has become
listed on the Lists or is convicted, pleads nolo contendere, indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Borrower shall promptly notify Lender.
     (e) If a tenant at the Project is listed on the Lists or is convicted or
pleads nolo contendere to charges related to activity prohibited in the Orders,
then proceeds from the rents of such tenant shall not be used to pay Debt
Service and Borrower shall provide Lender such representations and verifications
as Lender shall reasonably request that such rents are not being so used.
     (f) If a tenant at the Project is arrested on such charges, and such charge
is not dismissed within thirty (30) days thereafter, Lender may at its option
notify Borrower to exclude such rents from the Debt Service payments.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 27

 



--------------------------------------------------------------------------------



 



     (g) If Borrower or any Borrower Party is listed on the Lists, no earn-out
disbursements, escrow disbursements, or other disbursements under the Loan
Documents shall be made and all of such funds shall be paid in accordance with
the direction of a court of competent jurisdiction.
     No Event of Default shall exist as a result of a breach of the covenants in
this Section 6.15 until the expiration of notice and cure periods set forth in
Section 9.4.
     Section 6.16 Property Specific Representations. The property management
agreement for the Project is in full force and effect and there is no default or
violation by any party thereunder.
ARTICLE 7
FINANCIAL REPORTING
     Section 7.1 Financial Statements.
     (a) Monthly Reports. Until the earlier to occur of (i) nine (9) months
following the Closing Date or (ii) the date the Loan is sold in a Secondary
Market Transaction, Borrower shall furnish to Lender within thirty (30) Business
Days after the end of each calendar month, a current rent roll and a detailed
operating statement (showing monthly activity and year-to-date) stating
operating revenues, operating expenses, operating income and net cash flow for
the calendar month just ended.
     (b) Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to Lender a current rent roll and a
detailed operating statement (showing quarterly activity and year-to-date)
stating operating revenues, operating expenses, operating income and net cash
flow for the calendar quarter just ended.
     (c) Annual Reports. Within one hundred twenty (120) days after the end of
each fiscal year of Borrower’s operation of the Project, Borrower shall furnish
to Lender a current (as of the end of such fiscal year) balance sheet, a
detailed operating statement stating operating revenues, operating expenses,
operating income and net cash flow for each of Borrower and the Project, and, if
required by Lender, prepared on a review basis and certified by an independent
public accountant reasonably satisfactory to Lender. Lender hereby acknowledges
and agrees that for purposes of this Section 7.1, PricewaterhouseCoopers LLP is
currently a satisfactory independent public accountant.
     (d) Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail reasonably satisfactory to Lender and certified by
an officer of Borrower or Borrower’s managing member provided that such officer
shall not have any personal liability.
     Section 7.2 Accounting Principles. All financial statements shall be
prepared in accordance with sound accounting principles applicable to commercial
real estate consistently applied from year to year. If the financial statements
are prepared on an accrual basis, such statements shall be accompanied by a
reconciliation to cash basis accounting principles.

      LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 28

 



--------------------------------------------------------------------------------



 



     Section 7.3 Other Information; Access. Borrower shall deliver to Lender
such additional information regarding Borrower, its subsidiaries, its business,
and the Project within 30 days after Lender’s reasonable request therefor but in
no event no more than one (1) time in any twelve (12) month period. Borrower
shall permit Lender to examine such records, books and papers of Borrower which
reflect upon its financial condition and the income and expenses of the Project
at Lender’s sole cost and expense. In the event that Borrower fails to forward
the financial statements required in this Article 7 within thirty (30) days
after written request, Lender shall have the right to audit such records, books
and papers at Borrower’s expense.
     Section 7.4 Annual Budget. Prior to the commencement of each fiscal year,
Borrower will provide to Lender its annual operating and capital improvements
budget for such fiscal year (the “Budget”).
ARTICLE 8
COVENANTS
     Borrower covenants and agrees with Lender as follows:
     Section 8.1 Due On Sale and Encumbrance; Transfers of Interests. Without
the prior written consent of Lender, neither Borrower nor any other Person
having an ownership or beneficial interest in Borrower shall sell, transfer,
convey, mortgage, pledge, or assign any interest in the Project or any part
thereof (including any direct ownership interest of Borrower), or further
encumber, alienate, grant a Lien or grant any other interest in the Project or
any part thereof, whether voluntarily or involuntarily, in violation of the
covenants and conditions set forth in the Loan Documents.
     Section 8.2 Taxes; Utility Charges. Subject to Borrower’s right to contest
in accordance with Section 11.8 hereof and further subject to the terms of this
Agreement, Borrower shall pay before any fine, penalty, interest or cost may be
added thereto, and shall not enter into any agreement to defer, any real estate
taxes and assessments, franchise taxes and charges, and other governmental
charges (the “Taxes”) that may become a Lien upon the Project or become payable
during the term of the Loan. Borrower shall not suffer or permit the joint
assessment of the Project with any other real property constituting a separate
tax lot or with any other real or personal property. Borrower shall promptly pay
for all utility services provided to the Project.
Section 8.3 Control; Management. Except as expressly permitted in Section 3.9 of
the Mortgage, there shall be no change in the day-to-day control and management
of Borrower without the prior written consent of Lender. In addition, Borrower
shall not terminate, replace or appoint any manager or terminate or amend the
property management agreement for the Project without Lender’s prior written
approval, which approval shall not be unreasonably withheld. Any change in the
control of the property manager shall be cause for Lender to re-approve such
property manager and management agreement. Each property manager shall hold and
maintain all necessary licenses, certifications and permits required by law.
Borrower shall fully perform all of its covenants, agreements and obligations
under the property management agreement. The management fee payable under the
management agreement shall not exceed three percent (3%) of rental collections.
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 29

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Borrower shall have the right upon at least
thirty (30) days notice to Lender to replace the property manager with a new
property manager provided (a) such replacement manager is a reputable and
experienced owner, operator, developer, or manager of Class “A” and “B”
institutional quality office buildings that, as of the date immediately prior to
the date of a transfer, (b) has at least ten (10) years’ experience in the
ownership, operation, development, or management of commercial properties with
similar uses as the property, (c) is the owner, operator and manager of Class
“A” and “B” institutional quality office buildings containing not less than five
million (5,000,000) rentable square feet, and (d) is not the subject of a
bankruptcy proceeding. Trammell Crow Services, Inc. is approved as a property
manager. If, at any time, Lender consents to the appointment of a new property
manager or Borrower replaces the property manager in accordance with the
preceding sentence, such new property manager and Borrower shall, as a condition
of Lender’s consent and as a condition to the replacement of Agent, execute a
subordination of management agreement substantially in the form delivered in
connection with the closing of the Loan.
     Section 8.4 Operation; Maintenance; Inspection. Borrower shall observe and
comply with all legal requirements applicable to the ownership, use and
operation of the Project. Borrower shall maintain the Project in good condition
and promptly repair any damage or casualty subject to Section 3.1 hereof.
Borrower shall permit Lender and its agents, representatives and employees at
Lender’s sole cost and expense (except (i) as set forth in the Environmental
Indemnity Agreement and (ii) following the occurrence of an Event of Default, in
which case such inspection shall be at Borrower’s sole cost and expense), during
normal business hours and upon reasonable prior notice to Borrower and subject
to the rights of the tenants under the leases, to inspect the Project and
conduct such environmental and engineering studies as Lender may reasonably
require, provided such inspections and studies do not materially interfere with
the use and operation of the Project.
     Section 8.5 Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Lender. If there shall be
enacted any law (a) deducting the Loan from the value of the Project for the
purpose of taxation, (b) affecting any Lien on the Project, or (c) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by real property, or changing the manner of collecting any such taxes,
Borrower shall promptly pay to Lender, within ten (10) days of written demand
therefor, all taxes, costs and charges for which Lender is or may be liable as a
result thereof; however, if such payment would be prohibited by law or would
render the Loan usurious, then instead of collecting such payment, Lender may
declare all amounts owing under the Loan Documents to be due and payable without
any prepayment premium or penalty within one hundred twenty (120) days of the
enactment of such law.
     Section 8.6 Legal Existence; Name, Etc. Borrower shall preserve and keep in
full force and effect its entity status, franchises, rights and privileges under
the laws of the state of its formation, and all qualifications, licenses and
permits applicable to the ownership, use and operation of the Project.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 30

 



--------------------------------------------------------------------------------



 



Neither Borrower nor any general partner or managing member of Borrower shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of all or
substantially all of its assets, or acquire all or substantially all of the
assets of the business of any Person, or permit any subsidiary of Borrower to do
so. Borrower shall not change its name, identity, state of formation, or
organizational structure, unless Borrower (a) shall have obtained the prior
written consent of Lender to such change, which consent shall not be
unreasonably withheld or delayed, and (b) shall have taken all actions necessary
or requested by Lender to file or amend any financing statement or continuation
statement to assure perfection and continuation of perfection of security
interests under the Loan Documents. The name of Borrower, type of entity,
organization number, and state of formation set forth in this Agreement
accurately reflect such information as shown on the public record of Borrower’s
jurisdiction of organization.
     Section 8.7 Further Assurances. Borrower shall promptly (a) cure any
defects in the execution and delivery of the Loan Documents (as the same may be
amended from time to time) and the Environmental Indemnity Agreement, and
(b) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Lender may reasonably request to
further evidence and more fully describe the collateral for the Loan, to correct
any omissions in the Loan Documents (as the same may be amended from time to
time), to perfect, protect or preserve any liens created under any of the Loan
Documents (as the same may be amended from time to time) and the Environmental
Indemnity Agreement, or to make any recordings, file any notices, or obtain any
consents, as may be reasonably necessary or appropriate in connection therewith.
Borrower grants Lender an irrevocable power of attorney coupled with an interest
for the limited purpose of remedying any defects described in this Section 8.7.
     Section 8.8 Estoppel Certificates. Borrower and Lender, within ten
(10) days after request, shall furnish to the other a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as the requesting party reasonably may
request but in no event more than one (1) time in any twenty-four (24) month
period.
     Section 8.9 Notice of Certain Events. Borrower shall, upon having actual
knowledge including, without limitation, upon having written notice thereof,
promptly notify Lender of (a) any Potential Default or Event of Default,
together with a detailed statement of the steps being taken to cure such
Potential Default or Event of Default; (b) any written notice of default
received by Borrower under other obligations relating to the Project or
otherwise material to Borrower’s business; and (c) any threatened or pending
legal, judicial or regulatory proceedings, including any dispute between
Borrower and any governmental authority, affecting Borrower or the Project.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 31

 



--------------------------------------------------------------------------------



 



     Section 8.10 Indemnification. Borrower shall protect, defend, indemnify and
save harmless Lender its shareholders, directors, officers, employees and agents
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including without limitation reasonable
attorneys’ fees and expenses), imposed upon or incurred by or asserted against
Lender by any third party by reason of (a) ownership of the Mortgage, the
Project or any interest therein or receipt of any rents; (b) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Project or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (c) any use,
nonuse or condition in, on or about the Project or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (d) performance of any labor or services or the furnishing of any
materials or other property in respect of the Project or any part thereof; and
(e) the failure of any Person to file timely with the Internal Revenue Service
an accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which this
Agreement is made. Any amounts payable to Lender by reason of the application of
this section shall become immediately due and payable and shall bear interest at
the Default Rate from the fifteenth (15th) day after written demand for payment
until paid.
     Section 8.11 Cooperation. Borrower acknowledges that Lender and its
successors and assigns may (a) sell this Agreement, the Mortgage, the Note, the
other Loan Documents, and the Environmental Indemnity Agreement, and any and all
servicing rights thereto to one or more investors as a whole loan,
(b) participate the Loan to one or more investors, (c) deposit this Agreement,
the Note, other Loan Documents, and the Environmental Indemnity Agreement with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (d) otherwise sell the Loan or interest therein
to investors (the transactions referred to in clauses (a) through (d) are
hereinafter each referred to as “Secondary Market Transaction”). Borrower shall
reasonably cooperate with Lender in effecting any such Secondary Market
Transaction and shall reasonably cooperate to implement all requirements imposed
by any Rating Agency involved in any Secondary Market Transaction.
Notwithstanding the foregoing, Borrower shall not be required to modify any
documents evidencing or securing the Loan which would modify (A) the interest
rate payable under the Note, (B) the stated maturity of the Note, (C) the
amortization of principal of the Note, (D) the non-recourse provisions or
transfer provisions of the Loan, (E) Borrower’s structure, or (F) any other
material economic term of the Loan, or would materially increase the other
obligations of Borrower or its member under the Note, this Agreement or the
Other Security Documents, except to the extent such terms as documented are
inconsistent with terms contained in the originally approved loan application
dated May 22, 2005. Borrower shall provide such information, legal opinions and
documents relating to the Borrower and the Project as Lender may reasonably
request in connection with such Secondary Market Transaction provided Borrower
is not required to incur any third-party professional cost or expense. Lender
shall be permitted to share all such information with the investment banking
firms, Rating Agencies, accounting firms, law firms and other third-party
advisory firms involved with the Loan and the Loan Documents or the applicable
Secondary Market Transaction. It is understood that the information provided by
Borrower to Lender may ultimately be incorporated into the offering documents
for the Secondary Market Transaction and thus various investors may also see
some or all of the information.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 32

 



--------------------------------------------------------------------------------



 



Lender and all of the aforesaid third-party advisors and professional firms
shall be entitled to rely on the information supplied by, or on behalf of,
Borrower and Borrower indemnifies Lender as to any actual losses, claims,
damages or liabilities that arise out of or are based upon any untrue statement
of any material fact contained in such information or arise out of or are based
upon the omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading.
     Section 8.12 Payment For Labor and Materials. Subject to Borrower’s right
to contest in accordance with Section 11.8 hereof, Borrower will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Project and never permit to exist
beyond the due date thereof in respect of the Project or any part thereof any
Lien, even though inferior to the Liens hereof, and in any event never permit to
be created or exist in respect of the Project or any part thereof any other or
additional Lien other than the Liens hereof, except for the Permitted
Encumbrances (defined in the Mortgage).
     Section 8.13 Letter of Credit.
     (a) Any letter of credit (a “Letter of Credit”) permitted in this Agreement
shall comply with the terms of this Section 8.13. Borrower shall deliver to
Lender the original of each Letter of Credit which shall be irrevocable and
unconditional and drawn for the Borrower’s account in such amount, issued by a
financial institution, and with expiration date as reasonably approved by
Lender.
     Unless the term of the Letter of Credit is automatically extended, no less
than thirty (30) days prior to the expiration date of the Letter of Credit and
each renewal or extension thereof (until such time as the Letter of Credit has
been, or is required to be, released by Lender as provided below), Borrower
shall deliver to Lender a renewal or extension of the Letter of Credit for a
term of not less than one year, in form, content and issued by a bank acceptable
to Lender in its reasonable discretion.
     (b) Lender shall be entitled to draw upon the Letter of Credit upon the
occurrence and during the continuance of any Event of Default after the first
Loan Year (including, without limitation, Borrower’s failure to deliver a
renewal or extension of the Letter of Credit in the time and manner required
hereinabove) or, unless Borrower substitutes a Letter of Credit from another
financial institution reasonably acceptable to Lender within fifteen
(15) Business Days of notice from Lender, if Lender believes, in its reasonable
judgment, that its rights to draw on the Letter of Credit could be in jeopardy
because the credit rating or financial condition of the issuing bank is no
longer acceptable to Lender in its reasonable discretion.
     (c) Prior to the occurrence of an Event of Default, proceeds of any draw
upon the Letter of Credit (after reimbursement of any reasonable out-of-pocket
costs and expenses, including but not limited to reasonable attorney’s fees and
disbursements, incurred by Lender in connection with such draw) shall be
disbursed in accordance with Section 2.4(a)(ii) and (iii) or Section 3.4, as
applicable, and following the occurrence and during the continuation of an Event
of Default, such proceeds may be held in escrow by Lender or applied to the Loan
in such order and manner as Lender shall determine in its sole discretion.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 33

 



--------------------------------------------------------------------------------



 



     (d) Lender shall, upon request, release its rights in the Letter of Credit
and surrender the Letter of Credit to the issuing bank upon the earlier of
(i) payment in full of all sums due under this Agreement, the Note and all other
amounts secured by the Loan Documents or (ii) provided no Event of Default
exists, the occurrence of a Trigger Event Cure.
     (e) To the extent a Letter of Credit has not been released, Borrower shall
obtain the consent of the issuing bank to the transfer of the Letter of Credit
to the trustee in a Secondary Market Transaction and shall pay all fees and
expenses of the issuing bank and all reasonable out-of-pocket costs and expenses
of Lender in connection with such transfer.
     (f) The party providing the Letter of Credit or any collateral or
reimbursement agreement to the issuer of the Letter of Credit (the “Letter of
Credit Party”) shall be deemed to have irrevocably and unconditionally waived
and relinquished, until the Letter of Credit has been released, all statutory,
contractual, common law, equitable and other claims against the Borrower and any
assets of Borrower for subrogation, reimbursement, exoneration, contribution,
indemnification, setoff or other recourse in respect of any sums payable by the
Letter of Credit Party with respect to the Letter of Credit, and the Letter of
Credit Party shall be deemed to have further irrevocably and unconditionally
waived and relinquished any and all other benefits which it might otherwise
directly or indirectly receive or be entitled to receive by reason of any
amounts paid or payable with respect to the Letter of Credit. In addition,
payment of any and all amounts which may now or hereafter be due to the Letter
of Credit Party from Borrower or any other obligor with respect to the Letter of
Credit is hereby subordinated in right of payment to the indefeasible payment in
full to Lender of the Loan. Borrower shall cause the Letter of Credit Party to
execute such confirmation of such waiver and relinquishment as Lender may
reasonably require.
ARTICLE 9
EVENTS OF DEFAULT
     Each of the following shall constitute an Event of Default under the Loan:
     Section 9.1 Payments. Borrower’s failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the date when due, or Borrower’s failure
to pay the Loan at the Maturity Date, whether by acceleration or otherwise.
     Section 9.2 Insurance. Borrower’s failure to maintain insurance as required
under Section 3.1 of this Agreement.
     Section 9.3 Sale, Encumbrance, Etc. The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of the Project, or any interest
therein, or of any interest in Borrower, in violation of the Mortgage.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 34

 



--------------------------------------------------------------------------------



 



     Section 9.4 Covenants. Borrower’s failure to perform or observe any of the
agreements and covenants contained in this Agreement or in any of the other Loan
Documents (other than payments under Section 9.1, insurance requirements under
Section 9.2, transfers and encumbrances under Section 9.3, and the Events of
Default described in Sections 9.7 and 9.8 below), and the continuance of such
failure for thirty (30) days after written notice by Lender to Borrower;
however, subject to any shorter period for curing any failure by Borrower as
specified in any of the other Loan Documents, Borrower shall have an additional
ninety (90) days to cure such failure if (a) such failure does not involve the
failure to make payments on a monetary obligation; (b) such failure cannot
reasonably be cured within thirty (30) days; (c) Borrower is diligently
undertaking to cure such default; and (d) Borrower has provided Lender with
security reasonably satisfactory to Lender against any interruption of payment
or impairment of collateral as a result of such continuing failure.
     Section 9.5 Representations and Warranties. Any representation or warranty
made in any Loan Document proves to be untrue in any material respect when made.
     Section 9.6 Other Encumbrances. Any default beyond applicable grace, notice
and cure periods under any document or instrument, other than the Loan
Documents, evidencing or creating a Lien on the Project or any part thereof, not
cured within any applicable grace or cure period therein.
     Section 9.7 Involuntary Bankruptcy or Other Proceeding. Commencement of an
involuntary case or other proceeding against Borrower or any Borrower Party
(each, a “Bankruptcy Party”) which seeks liquidation, reorganization or other
relief with respect to it or its debts or other liabilities under any
bankruptcy, insolvency or other similar law now or hereafter in effect or seeks
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of 60 days; or an
order for relief against a Bankruptcy Party shall be entered in any such case
under the Federal Bankruptcy Code.
     Section 9.8 Voluntary Petitions, etc. Commencement by a Bankruptcy Party of
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.
     Section 9.9 Anti-Terrorism. If Borrower or any Borrower Party is listed on
the Lists or is convicted or pleads nolo contendere to charges related to
activity prohibited in the Orders, or if Borrower or any Borrower Party is
arrested on charges related to activity prohibited in the Orders and such charge
is not dismissed within thirty (30) days thereafter.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 35

 



--------------------------------------------------------------------------------



 



ARTICLE 10
REMEDIES
     Section 10.1 Remedies — Insolvency Events. Upon the occurrence of any Event
of Default described in Section 9.7 or 9.8, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower; however, if the Bankruptcy Party under
Section 9.7 or 9.8 is other than Borrower, then all amounts due under the Loan
Documents shall become immediately due and payable at Lender’s election, in
Lender’s sole discretion.
     Section 10.2 Remedies — Other Events. Except as set forth in Section 10.1
above, while any Event of Default exists, Lender may (a) by written notice to
Borrower, declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, and (b) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.
     Section 10.3 Lender’s Right to Perform the Obligations. If Borrower shall
fail, refuse or neglect to make any payment or perform any act required by the
Loan Documents, then while any Event of Default exists, and without notice to or
demand upon Borrower and without waiving or releasing any other right, remedy or
recourse Lender may have because of such Event of Default, Lender may (but shall
not be obligated to) make such payment or perform such act for the account of
and at the expense of Borrower, and shall have the right to enter upon the
Project for such purpose and to take all such action thereon and with respect to
the Project as it may deem necessary or appropriate. If Lender shall elect to
pay any sum due with reference to the Project, Lender may do so in reliance on
any bill, statement or assessment procured from the appropriate governmental
authority or other issuer thereof without inquiring into the accuracy or
validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Loan Documents, Lender shall not be bound to
inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify Lender for all losses,
expenses, damages, claims and causes of action, including reasonable attorneys’
fees, incurred or accruing by reason of any acts performed by Lender pursuant to
the provisions of this Section 10.3, except as a result of Lender’s gross
negligence or willful misconduct. All sums paid by Lender pursuant to this
Section 10.3, and all other sums expended by Lender to which it shall be
entitled to be indemnified, together with interest thereon at the Default Rate
from the date of such payment or expenditure until paid, shall constitute
additions to the Loan, shall be secured by the Loan Documents and shall be paid
by Borrower to Lender upon demand.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 36

 



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS
     Section 11.1 Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document (a “notice”)
shall be given in writing and shall be effective for all purposes if hand
delivered or sent (a) by certified or registered United States mail, postage
prepaid, or (b) by (i) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery and (ii) by
telecopier (with answer back acknowledged), in any case addressed as follows (or
to such other address or Person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section):

     
If to Borrower:
  Barlow Enterprises LLC
 
  c/o Columbia Equity, L.P.
 
  1750 H Street, NW, Suite 500
 
  Washington, D.C. 20006
 
  Attention: Oliver T. Carr, III
 
  Telecopy: (202) 303-3078
 
   
and a copy to:
  Barlow Enterprises LLC
 
  c/o J. P. Morgan Investment Management Inc.
 
  522 Fifth Avenue, 9th Floor
 
  New York, New York 10036
 
  Attention: Scott M. MacDonald
 
  Telecopy: (212) 837-1774
 
   
with a copy to:
  Debevoise & Plimpton LLP
 
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: Peter J. Irwin, Esq.
 
  Telecopy: (212) 909-7469
 
   
with a copy to:
  Hunton & Williams LLP
 
  1900 K Street, NW, Suite 1200
 
  Washington, D.C. 20006
 
  Attention: John Ratino, Esq.
 
  Telecopy: (212) 909-7469
 
   
If to Lender:
  General Electric Capital Corporation
 
  c/o GEMSA Loan Services, L.P.
 
  1500 City West Blvd., Suite 200
 
  Houston, Texas 77042-2300
 
  Attention: Portfolio Manager/Access Program
 
  Telecopy: (713) 458-7500
 
   
with a copy to:
  General Electric Capital Corporation
 
  16479 Dallas Parkway, Suite 500
 
  Two Bent Tree Tower
 
  Addison, Texas 75001-2512
 
  Attention: David R. Martindale
 
  Telecopy: (972) 728-7650
 
   

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 37

 



--------------------------------------------------------------------------------



 



A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
     Section 11.2 Amendments and Waivers. No amendment or waiver of any
provision of the Environmental Indemnity Agreement and the Loan Documents shall
be effective unless in writing and signed by the party against whom enforcement
is sought.
     Section 11.3 Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State and the laws of
the United States of America), then, notwithstanding anything to the contrary in
the Loan Documents: (a) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof (or, if the Note has been paid in
full, refunded to Borrower); and (b) if maturity is accelerated by reason of an
election by Lender, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread from the date of advance
until payment in full so that the actual rate of interest is uniform through the
term hereof. If such amortization, proration, allocation and spreading is not
permitted under applicable law, then such excess interest shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Note (or, if the Note has been paid
in full, refunded to Borrower). The terms and provisions of this Section 11.3
shall control and supersede every other provision of the Loan Documents. The
Loan Documents are contracts made under and shall be construed in accordance
with and governed by the laws of the State, except that if at any time the laws
of the United States of America permit Lender to contract for, take, reserve,
charge or receive a higher rate of interest than is allowed by the laws of the
State (whether such federal laws directly so provide or refer to the law of any
state), then such federal laws shall to such extent govern as to the rate of
interest which Lender may contract for, take, reserve, charge or receive under
the Loan Documents.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 38

 



--------------------------------------------------------------------------------



 



     Section 11.4 Invalid Provisions. If any provision of any Loan Document or
the Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.
     Section 11.5 Reimbursement of Expenses. Borrower shall pay all reasonable
out of pocket expenses incurred by Lender to any third party in connection with
the Loan other than in connection with a sale of the Loan in a Secondary Market
Transaction, including reasonable fees and expenses of Lender’s attorneys,
environmental, engineering and other consultants, and fees, charges or taxes for
the recording or filing of Loan Documents. Subject to the provisions of this
Agreement, Borrower shall pay all reasonable out of pocket third party expenses
of Lender in connection with the administration of the Loan, including audit
costs, inspection fees, settlement of condemnation and casualty awards, premiums
for title insurance and endorsements thereto, and Rating Agency fees and
expenses in connection with confirmation letters, if required. Borrower shall,
within five (5) Business Days of written request therefore with reasonable
supporting documentation, promptly reimburse Lender for all amounts expended,
advanced or incurred by Lender to collect the Note, or to enforce the rights of
Lender under this Agreement, the Environmental Indemnity Agreement, or any Loan
Document, or to defend or assert the rights and claims of Lender under the
Environmental Indemnity Agreement or the Loan Documents or with respect to the
Project (by litigation or other proceedings), which amounts will include all
court costs, reasonable attorneys’ fees and expenses, fees of auditors and
accountants, and investigation expenses as may be incurred by Lender in
connection with any such matters (whether or not litigation is instituted),
together with interest at the Default Rate on each such amount from the date of
disbursement until the date of reimbursement to Lender, all of which shall
constitute part of the Loan and shall be secured by the Loan Documents.
     Section 11.6 Approvals; Third Parties; Conditions. All approval rights
retained or exercised by Lender with respect to leases, contracts, plans,
studies and other matters are solely to facilitate Lender’s credit underwriting,
and shall not be deemed or construed as a determination that Lender has passed
on the adequacy thereof for any other purpose and may not be relied upon by
Borrower or any other Person. This Agreement is for the sole and exclusive use
of Lender and Borrower and may not be enforced, nor relied upon, by any Person
other than Lender and Borrower. All conditions of the obligations of Lender
hereunder, including the obligation to make advances, are imposed solely and
exclusively for the benefit of Lender, its successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions or be
entitled to assume that Lender will refuse to make advances in the absence of
strict compliance with any or all of such conditions, and no other Person shall,
under any circumstances, be deemed to be a beneficiary of such conditions, any
and all of which may be freely waived in whole or in part by Lender at any time
in Lender’s sole discretion.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 39

 



--------------------------------------------------------------------------------



 



     Section 11.7 Lender Not in Control; No Partnership. None of the covenants
or other provisions contained in this Agreement shall, or shall be deemed to,
give Lender the right or power to exercise control over the affairs or
management of Borrower, the power of Lender being limited to the right to
exercise the remedies referred to in the Environmental Indemnity Agreement or
the Loan Documents. The relationship between Borrower and Lender is, and at all
times shall remain, solely that of debtor and creditor. No covenant or provision
of the Environmental Indemnity Agreement or the Loan Documents is intended, nor
shall it be deemed or construed, to create a partnership, joint venture, agency
or common interest in profits or income between Lender and Borrower or to create
an equity in the Project in Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or to any other person with respect to the
Project or the Loan, except as expressly provided in the Environmental Indemnity
Agreement and the Loan Documents; and notwithstanding any other provision of the
Environmental Indemnity Agreement or the Loan Documents: (a) Lender is not, and
shall not be construed as, a partner, joint venturer, alter ego, manager,
controlling person or other business associate or participant of any kind of
Borrower or its stockholders, members, or partners and Lender does not intend to
ever assume such status; (b) Lender shall in no event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (c) Lender shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Borrower or its stockholders, members, or partners. Lender and Borrower
disclaim any intention to create any partnership, joint venture, agency or
common interest in profits or income between Lender and Borrower, or to create
an equity in the Project in Lender, or any sharing of liabilities, losses, costs
or expenses.
     Section 11.8 Contest of Certain Claims. Borrower may contest the validity
of Taxes, any mechanic’s or materialman’s lien or legal requirements asserted
against the Project, including the rights addressed in Section 6.9 hereof, so
long as (a) Borrower notifies Lender that it intends to contest such Taxes,
liens, or requirements, as applicable, (b) Borrower provides Lender with an
indemnity, bond or other security reasonably satisfactory to Lender (including
an endorsement to Lender’s title insurance policy insuring against such claim or
demand) assuring the discharge of Borrower’s obligations for such Taxes, liens,
or requirements, as applicable, including interest and penalties, (c) Borrower
is diligently contesting the same by appropriate legal proceedings in good faith
and at its own expense and concludes such contest prior to the tenth (10th) day
preceding the earlier to occur of the Maturity Date or the date on which the
Project is scheduled to be sold for non-payment, (d) Borrower promptly upon
final determination thereof pays the amount of any such Taxes or liens, as
applicable, together with all costs, interest and penalties which may be payable
in connection therewith, and (e) notwithstanding the foregoing, Borrower shall
immediately upon request of Lender pay any such Taxes or liens, as applicable,
notwithstanding such contest if, in the reasonable opinion of Lender, the
Project or any part thereof or interest therein is in imminent danger of being
sold, forfeited, foreclosed, terminated, canceled or lost. Lender may pay over
any cash deposit or part thereof to the claimant entitled thereto at any time
when, in the reasonable judgment of Lender, the entitlement of such claimant is
established. The provisions of this Section are subject to the terms of
Section 3.4 of this Agreement.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 40

 



--------------------------------------------------------------------------------



 



     Section 11.9 Time of the Essence. Time is of the essence with respect to
this Agreement.
     Section 11.10 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Lender and Borrower and their respective successors
and assigns, provided that neither Borrower nor any other Borrower Party shall,
without the prior written consent of Lender, assign any rights, duties or
obligations hereunder.
     Section 11.11 Renewal, Extension or Rearrangement. All provisions of the
Environmental Indemnity Agreement and the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.
     Section 11.12 Waivers. No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under the
Environmental Indemnity Agreement and any of the Loan Documents, shall operate
as a waiver thereof.
     Section 11.13 Cumulative Rights. Rights and remedies of Lender under the
Environmental Indemnity Agreement and the Loan Documents shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy.
     Section 11.14 Singular and Plural. Words used in this Agreement, the other
Loan Documents, and the Environmental Indemnity Agreement in the singular, where
the context so permits, shall be deemed to include the plural and vice versa.
The definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.
     Section 11.15 Phrases. Except as otherwise expressly provided herein, when
used in this Agreement, the other Loan Documents, and the Environmental
Indemnity Agreement, the phrase “including” shall mean “including, but not
limited to,” the phrase “satisfactory to Lender” shall mean “in form and
substance satisfactory to Lender in all respects,” the phrase “with Lender’s
consent” or “with Lender’s approval” shall mean such consent or approval at
Lender’s discretion, and the phrase “acceptable to Lender” shall mean
“acceptable to Lender at Lender’s discretion.”
     Section 11.16 Exhibits and Schedules. The exhibits and schedules attached
to this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 41

 



--------------------------------------------------------------------------------



 



     Section 11.17 Titles of Articles, Sections and Subsections. All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.
     Section 11.18 Promotional Material. Lender may issue press releases,
advertisements and other promotional materials in connection with Lender’s own
promotional and marketing activities, including in connection with a Secondary
Market Transaction, and such materials may describe the Loan in general terms or
in detail and Lender’s participation therein in the Loan, provided that any
reference to Borrower shall be approved by Borrower in advance, which approval
shall not be unreasonably withheld or delayed. All references to Lender
contained in any press release, advertisement or promotional material issued by
Borrower shall be approved in writing by Lender in advance of issuance, which
approval shall not be unreasonably withheld, conditioned or delayed.
     Section 11.19 Survival. Except as otherwise provided for in the Loan
Documents, all of the representations, warranties, covenants, and indemnities
hereunder (including environmental matters under Article 4), under the
indemnification provisions of the other Loan Documents and under the
Environmental Indemnity Agreement, shall survive the repayment in full of the
Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Project to any
party, whether or not an Affiliate of Borrower.
     Section 11.20 Waiver of Jury Trial. To the maximum extent permitted by law,
Borrower and Lender hereby knowingly, voluntarily and intentionally waive the
right to a trial by jury in respect of any litigation based hereon, arising out
of, under or in connection with this Agreement, any other Loan Document, or the
Environmental Indemnity Agreement, or any course of conduct, course of dealing,
statement (whether verbal or written) or action of either party or any exercise
by any party of their respective rights under the Loan Documents and the
Environmental Indemnity Agreement or in any way relating to the Loan or the
Project (including, without limitation, any action to rescind or cancel this
Agreement, and any claim or defense asserting that this Agreement was
fraudulently induced or is otherwise void or voidable). This waiver is a
material inducement for Lender to enter this Agreement.
     Section 11.21 Waiver of Punitive or Consequential Damages. Neither Lender
nor Borrower shall be responsible or liable to the other or to any other Person
for any punitive, exemplary or consequential damages which may be alleged as a
result of the Loan or the transaction contemplated hereby, including any breach
or other default by any party hereto.
     Section 11.22 Governing Law. The Loan Documents and the Environmental
Indemnity Agreement shall be governed by and construed in accordance with the
laws of the State and the applicable laws of the United States of America.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 42

 



--------------------------------------------------------------------------------



 



     Section 11.23 Entire Agreement. This Agreement, the other Loan Documents
and the Environmental Indemnity Agreement embody the entire agreement and
understanding between Lender and Borrower and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents and the Environmental Indemnity
Agreement may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. If any conflict or inconsistency exists between
the Commitment and this Agreement, any of the other Loan Documents, or the
Environmental Indemnity Agreement, the terms of this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall control.
     Section 11.24 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
     Section 11.25 Guarantor’s Representations, Warranties and Covenants.
Guarantor hereby agrees that for the purposes of all representations, warranties
and covenants contained in this Agreement, the term “Borrower” shall mean and
include Guarantor for the purposes of such representations, warranties or
covenants.
ARTICLE 12
LIMITATIONS ON LIABILITY
     Section 12.1 Limitation on Liability. Notwithstanding any other provision
in this Agreement or the other Loan Documents to the contrary, except as
provided below, Borrower shall have no personal liability under the Loan
Documents and no judgment in the nature of a deficiency judgment for the
repayment of the outstanding principal balance or interest thereon or the
collection of any amount due pursuant to the Loan Documents will be sought or
enforced against Borrower, any Borrower Party or any Exculpated Person (as
hereinafter defined) personally or any property of Borrower or any Borrower
Party or any Exculpated Person (as hereinafter defined) other than the Project
and other security furnished under the Loan Documents in any action to foreclose
the Mortgage or to otherwise realize upon the security furnished under the Loan
Documents. Borrower shall be personally liable to Lender for any deficiency,
loss or damage suffered by Lender because of:
     (a) Borrower’s commission of a criminal act;
     (b) the failure to comply with provisions of the Loan Documents prohibiting
the sale, transfer or encumbrance of the Project, any other collateral, or any
direct or indirect ownership interest in Borrower;
     (c) the misappropriation by Borrower or any Borrower Party of any funds
derived from the Project, including security deposits, insurance proceeds and
condemnation awards in violation of this Agreement or any of the other Loan
Documents;
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 43

 



--------------------------------------------------------------------------------



 



     (d) the fraud or material misrepresentation by Borrower or any Borrower
Party made in or in connection with the Loan Documents or the Loan;
     (e) Borrower’s collection of rents more than one month in advance or
entering into or modifying leases, or receipt of monies by Borrower or any
Borrower Party in connection with the modification of any leases, in violation
of this Agreement or any of the other Loan Documents;
     (f) Borrower’s (i) intentional or grossly negligent failure to apply
proceeds of rents or any other payments in respect of the leases and other
income of the Project or any other collateral when received to the costs of
maintenance and operation of the Project and to the payment of taxes, lien
claims, insurance premiums, Debt Service, the Funds, and other amounts due under
the Loan Documents to the extent the Loan Documents require such proceeds to be
then so applied or (ii) negligent or willful failure to apply such amounts as
aforesaid after the occurrence of an Event of Default;
     (g) Borrower’s interference with Lender’s exercise of rights under the
Assignment of Leases and Rents;
     (h) Borrower’s failure to maintain insurance as required by this Agreement;
     (i) damage or destruction to the Project caused by the intentional or
willful acts or omissions of Borrower, its agents, employees, or contractors;
     (j) Borrower’s obligations with respect to environmental matters under
Article 4;
     (k) Borrower’s failure to pay for any loss, liability or expense (including
reasonable attorneys’ fees) incurred by Lender arising out of any claim or
allegation made by Borrower, its successors or assigns, or any creditor of
Borrower, that this Agreement or the transactions contemplated by the Loan
Documents and the Environmental Indemnity Agreement establishes a joint venture,
partnership or other similar arrangement between Borrower and Lender;
     (l) any brokerage commission or finder’s fees claimed in connection with
the transactions contemplated by the Loan Documents; or
     (m) the filing by Borrower or any of its members, partners, or
shareholders, or the filing against Borrower, of a petition under the United
States Bankruptcy Code or similar state insolvency laws that is not dismissed
within thirty (30) days of the date of its filing.
Nothing herein shall be deemed to be a waiver of any right which Lender may have
under Sections 506(a), 506(b), 1111(b) or any other provision of the United
States Bankruptcy Code, to file a claim for the full amount due to Lender under
the Loan Documents or to require that all collateral shall continue to secure
the amounts due under the Loan Documents.
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 44

 



--------------------------------------------------------------------------------



 



     Notwithstanding the provisions of the preceding paragraph, Lender
acknowledges and agrees that no Exculpated Person shall have any personal
liability (whether by suit of deficiency judgment or otherwise) under the Loan
Documents, all such liability, if any, being expressly waived by Lender (except
that the foregoing shall not apply with respect to liabilities under written
agreements entered into by such Exculpated Person). For purposes hereof, the
term “Exculpated Person” shall mean each and all of the following (whether a
natural person or otherwise): each shareholder, beneficiary, trustee, member,
officer, director, independent director, agent, manager, independent manager,
employee, limited partner, investment advisor (including, but not limited to,
J.P. Morgan Investment Management Inc.) and investment manager of (i) Borrower
or Guarantor, (ii) The Barlow Corporation or Barlow Holdings LLC (collectively,
“Barlow”), (iii) Columbia Equity Trust, Inc. and Columbia Equity, LP, (iv) any
Affiliate of Borrower or Barlow, and/or (v) any partner or member of Borrower or
any Affiliate of Borrower. This paragraph shall not apply to any person, entity
or trust which acquires title to the Project and/or assumes the Loan or any
person, entity or trust which executes a written agreement or undertaking,
liability, guaranty or indemnity in connection with such transfer and/or
assumption or to the personal liability of Borrower as set forth in Article 12
of this Agreement, Section 1.7 of the Guaranty, and the Environmental Indemnity.
     Section 12.2 Limitation on Liability of Lender’s Officers, Employees, etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement, any other Loan Document, or the Environmental Indemnity
Agreement shall be satisfied, if at all, out of the Lender’s assets only. No
such obligation or liability shall be personally binding upon, nor shall resort
for the enforcement thereof be had to, the property of any of Lender’s
shareholders, directors, officers, employees or agents, regardless of whether
such obligation or liability is in the nature of contract, tort or otherwise.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 45

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above with the intent that this be
deemed an instrument executed under seal.

                  LENDER:   GENERAL ELECTRIC CAPITAL CORPORATION,     a Delaware
corporation
 
                    By:        /s/ David R. Martindale   [SEAL]                
           David R. Martindale, Managing Director    
 
                BORROWER:   BARLOW ENTERPRISES LLC,     a Delaware limited
liability company
 
                    By:   5454 WISCONSIN, INC.,         a Maryland corporation,
Sole Member
 
               
 
      By:   /s/ Oliver T. Carr, III   [SEAL]
 
         
 
            Name: Oliver T. Carr, III             Title: President    
 
                GUARANTOR:   5454 WISCONSIN, INC.,     a Maryland corporation
 
                    By:        /s/ Oliver T. Carr, III   [SEAL]                
           Name: Oliver T. Carr, III                  Title: President    
 
               

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 47

 



--------------------------------------------------------------------------------



 



SCHEDULE I
YIELD MAINTENANCE AMOUNT
As used herein, “Yield Maintenance Amount” means the sum of the present value on
the date of prepayment of each Monthly Interest Shortfall (as hereinafter
defined) through the date of the eight-first (81st) monthly installment of
interest (which for purposes of this provision, shall not include the payment of
interest on the Closing Date) due under the Loan Agreement discounted at the
Discount Rate (as hereinafter defined).
The Monthly Interest Shortfall is calculated for each monthly payment date and
is the product of (A) the remaining principal balance of the Loan at each month,
had the prepayment not occurred, multiplied by the Prepayment Percentage (as
hereinafter defined) and divided by 12, and (B) the positive result, if any,
from (1) the yield derived from compounding semi-annually the Loan’s Contract
Rate minus (2) the Replacement Treasury Rate (as hereinafter defined).
The Prepayment Percentage is a fraction with the numerator equal to the dollar
amount of the prepayment and the denominator equal to the balance of the Loan
immediately prior to the prepayment, but subtracting for scheduled amortization.
The Discount Rate is the monthly compounded Replacement Treasury Rate plus fifty
(50) basis points.
The Replacement Treasury Rate is the yield calculated by linear interpolation
(rounded to one-thousandth of one percent) (i.e., .001%) of the yields, as
reported in Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading U.S. Government Securities/Treasury Constant Maturities for
the week ending prior to the prepayment date, of U.S. Treasury constant
maturities with terms (one longer and one shorter) most nearly approximating the
remaining term of the Loan as of the prepayment date. In the event Release H.15
is no longer published, Lender shall select a reasonably comparable publication
to determine the Replacement Treasury Rate.
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 48

 



--------------------------------------------------------------------------------



 



SCHEDULE II
DEFEASANCE
     1. In accordance with Section 2.3 of the Loan Agreement, Borrower may
obtain the release of the Project from the lien of the Mortgage upon the
satisfaction of the following conditions precedent:
          (a) not less than thirty (30) days prior written notice to Lender
specifying the date (the “Release Date”) on which the Defeasance Deposit
(hereinafter defined) is to be made;
          (b) the payment to Lender of interest accrued and unpaid on the
principal balance of the Note to and including the Release Date;
          (c) the payment to Lender of all other sums, not including scheduled
interest or principal payments, due under the Note, the Mortgage, the Assignment
of Leases and Rents, and the other Loan Documents;
          (d) the payment to Lender of the Defeasance Deposit and a $5,000
non-refundable processing fee;
          (e) the delivery by Borrower to Lender of:

  i)   a security agreement in form and substance reasonably satisfactory to
Lender, creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations (hereinafter defined) purchased on behalf of Borrower with the
Defeasance Deposit in accordance with this Schedule II (the “Security
Agreement”);     ii)   a release of the Project from the lien of the Mortgage
(for execution by Lender) in a form appropriate for the jurisdiction in which
the Project is located;     iii)   an officer’s certificate of Borrower
certifying that the requirements set forth in this paragraph (e) have been
satisfied;     iv)   an opinion of counsel in form and substance, and rendered
by counsel reasonably satisfactory to Lender at the expense of Borrower,
stating, among other things, that Lender has a perfected first priority security
interest in the Defeasance Deposit and the U.S. Obligations purchased by or on
behalf of Borrower and pledged to Lender and as to enforceability of the
Security Agreement and other documents delivered in connection therewith;      
   

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 49

 



--------------------------------------------------------------------------------



 



  v)   if required by the Rating Agencies and/or pooling and servicing agreement
relating to the Secondary Market Transaction, evidence in writing from the
applicable Rating Agencies to the effect that such release will not result in a
qualification, downgrade or withdrawal of any rating in effect immediately prior
to such defeasance for any securities issued in connection with a Secondary
Market Transaction; and     vi)   such other certificates, documents or
instruments as Lender may reasonably request.

          (f) such opinions or documents required by the pooling and servicing
agreement issued in the Secondary Market Transaction, if the Loan has been sold
in a Secondary Market Transaction; and
          (g) Lender shall have received a certificate from an independent
certified public accountant reasonably acceptable to Lender, in form and
substance reasonably satisfactory to Lender, certifying that the U.S.
Obligations purchased with the Defeasance Deposit will generate sufficient sums
to satisfy the obligations of Borrower under the Note and this Schedule II as
and when such obligations become due.
     In connection with the conditions set forth above, Borrower hereby appoints
Lender as its agent and attorney-in-fact for the purpose of using the Defeasance
Deposit to purchase or cause to be purchased U.S. Obligations which provide
payments on or prior to, but as close as possible to, all successive scheduled
payment dates after the Release Date upon which interest payments are required
under the Note through the date of the eighty-first (81st) monthly installment
of interest (which for purposes of this provision, shall not include the payment
of interest on the Closing Date) including the amounts due on the Maturity Date
and in amounts equal to the scheduled payments due on such dates under the Note
plus Lender’s estimate of administrative expenses and applicable federal income
taxes associated with or to be incurred by the Successor Borrower during the
remaining term of, and applicable to, the Loan (the “Scheduled Defeasance
Payments”). Borrower, pursuant to the Security Agreement or other appropriate
document, shall authorize and direct that the payments received from the U.S.
Obligations may be made directly to Lender and applied to satisfy the
obligations of Borrower under the Note and this Schedule II.
     2. Upon compliance with the requirements of this Schedule II, the Project
shall be released from the lien of the Mortgage and the pledged U.S. Obligations
shall be the sole source of collateral securing the Note. Any portion of the
Defeasance Deposit in excess of the amount necessary to purchase the U.S.
Obligations required by the preceding paragraph and to otherwise satisfy the
Borrower’s obligations under this Schedule II shall be remitted to Borrower with
the release of the Project from the lien of the Mortgage. In connection with
such release, a successor entity meeting Lender’s Single Purpose Entity
criteria, adjusted, as applicable, for the Defeasance contemplated by this
Schedule (the “Successor Borrower”), shall be established by Borrower subject to
Lender’s approval (or at Lender’s option, by Lender) and Borrower shall transfer
and assign all obligations, rights and duties under and to the Note together
with the pledged U.S. Obligations to such Successor Borrower pursuant to an
assignment and assumption agreement in form and substance satisfactory to Lender
(the “Assignment Agreement”).
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 50

 



--------------------------------------------------------------------------------



 



Such Successor Borrower shall assume the obligations under the Note and the
Security Agreement and Borrower shall be relieved of its obligations (other than
customary indemnities under the Loan Documents and in the Environmental
Indemnity Agreement which survive any transfer) thereunder, except that Borrower
shall be required to perform its obligations pursuant to this Schedule II to pay
expenses relating to the maintenance of the Successor Borrower, if applicable.
Borrower shall pay $1,000.00 to any such Successor Borrower as consideration for
assuming the obligations under the Note and the Security Agreement pursuant to
the Assignment Agreement. Notwithstanding anything in the Mortgage to the
contrary, no other assumption fee shall be payable upon a transfer of the Note
in accordance with this paragraph, but Borrower shall pay all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with this
Schedule, including Lender’s reasonable attorneys’ fees and expenses, cost and
expenses in obtaining review and confirmation by the applicable Rating Agencies
as required herein, and any administrative and tax expenses associated with or
incurred by the Successor Borrower.
     If a defeasance is to occur hereunder and Borrower intends to effectuate
the defeasance in a manner which will permit the assignment of the Note and the
Mortgage to a new mortgage lender in order to save mortgage recording tax,
Lender shall assign the Note and the Mortgage, each without recourse, covenant
or warranty of any nature, express or implied, to such new lender designated by
Borrower provided that Borrower (i) has duly executed and caused to be delivered
to such new lender a substitute note in the principal amount being defeased that
shall be secured by the Defeasance Deposit pursuant to the Security Agreement
between Borrower and such new lender (such substitute note to have the lender
providing the monies necessary to acquire the Defeasance Deposit and the same
term, interest rate, principal balance being defeased and all other material
terms and conditions of the Note and to be in form and substance satisfactory to
Lender and the Rating Agencies) which substitute note, together with the
Security Agreement and the rights of such new lender in and to the Defeasance
Deposit, shall be assigned without recourse, covenant or warranty of any nature,
express or implied, by such new lender to Lender simultaneously with the
assignment of the Note and the Mortgage by Lender and to the new lender and at
Lender’s request, shall be expressly assumed by the Successor Borrower and
(ii) has complied with all other provisions of this Schedule II. The foregoing
procedure is subject to any additional or contrary requirements of the
applicable Rating Agencies. In addition, any such assignment shall be
conditioned on the following: (A) payment by Borrower of (l) Lender’s then
customary reasonable administrative fee for processing assignments of mortgage;
and (2) Lender’s reasonable attorney’s fees and expenses for the preparation,
delivery and performance of such an assignment; and (B) Borrower shall have
caused the delivery of all documents required by the law of the State in
connection with such assignment. Borrower shall be responsible for all taxes,
recording fees and other charges payable in connection with any such assignment.
Borrower agrees that the assignment of the Note and the Mortgage with respect to
the Project to a new lender and the assignment of the substitute note, the
Defeasance Deposit and the U.S. Obligations and the Security Agreement by the
new lender to Lender shall be accomplished by an escrow closing conducted
through an escrow agent and pursuant to an escrow agreement reasonably
satisfactory to Lender, Borrower and new lender.
      

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 51

 



--------------------------------------------------------------------------------



 



     3. For purposes of this Schedule II, the following terms shall have the
following meanings:
               (a) The term “Defeasance Deposit” shall mean an amount equal to
the Yield Maintenance Amount, any costs and expenses incurred or to be incurred
in the purchase of U.S. Obligations necessary to meet the Scheduled Defeasance
Payments (including Lender’s estimate of administrative expenses and applicable
federal income taxes associated with or to be incurred by the Successor Borrower
during the remaining term of, and applicable to, the Loan) and any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note or otherwise required to accomplish the
agreements of this Schedule II.
               (b) The term “Yield Maintenance Amount” shall mean the amount
which will be sufficient to purchase U.S. Obligations providing the required
Scheduled Defeasance Payments; and
               (c) The term “U.S. Obligations” shall mean “Government
Securities” as defined in the REMIC regulations, specifically, Treasury
Regulation § 1.860G-2(a)(8)(i).
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 52

 



--------------------------------------------------------------------------------



 



SCHEDULE III
REQUIRED REPAIRS
1. Investigate concrete spalling on the P3 level.
 

LOAN AGREEMENT
The Barlow Bldg-MD /160221
Loan No. 76-0039748   Page 53

 